Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 1 of 134 PageID #: 213 1
                  BEFORE THE UNITED STATES DEPARTMENT OF JUSTICE
               BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES

                                                |
             In the matter of:                  |
                                                |
             DAVID FRAZIER II dba               |
             FRAZIER'S PAWN SHOP                |
                                                |
                                                |

                                    ATF Martinsburg Satellite Office
                                    40 Compass Pointe
                                    Martinsburg, WV 25404

                                    Wednesday,
                                    August 21, 2019

                         The above-entitled matter came on for

             hearing, pursuant to notice, at 10:00 a.m.

                         BEFORE:    MICHAEL FRONCZAK, DIO
                                    Hearing Officer




                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 2 of 134 PageID #: 214 2
                                  A P P E A R A N C E S

             On behalf of the Government:

                   MICHAEL BOYER, Division Counsel
                   Bureau of Alcohol, Tobacco, Firearms & Explosives
                   Washington Field Division
                   (202) 648-8098
                   Michael.Boyer@atf.gov

                   JAMES VANN, Associate Chief Counsel
                   Firearms and Explosive Law Division
                   Bureau of Alcohol, Tobacco, Firearms & Explosives


             On behalf of the Licensee:

                   DAVID M. FRAZIER II, Pro se


             Also Present:

                   CYNTHIA CHUY, Area Supervisor
                   Bureau of Alcohol, Tobacco, Firearms & Explosives
                   Falls Church Field Office




                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 3 of 134 PageID #: 215 3
                                         I N D E X

             NAME                      DIRECT    CROSS   REDIRECT    RECROSS

             Keith W. Martin             11        60       63          70

             Eileen Valls                73      122       122          --

             David M. Frazier II        129        --       --          --




                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 4 of 134 PageID #: 216 4
         1                           E X H I B I T S

         2   EXHIBIT NUMBER                     MARKED            RECEIVED

         3   GOVERNMENT'S

         4         G-1                             10                10

         5         G-2                             10                10

         6         G-3                             11                11

         7         G-4                             11                11

         8         G-5                             24                24

         9         G-6                             55                55

       10          G-7                             77                77

       11          G-8                             80                80

       12          G-9                             81                81

       13          G-10                            86                87

       14          G-11                            91                91

       15          G-12                            92                92

       16          G-13                            98                98

       17          G-14                          102                102

       18          G-15                          106                106

       19          G-16                          109                109

       20          G-17                          112                113

       21          G-18                          114                114

       22          G-19                          116                117

       23          G-20                          119                119

       24

       25

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 5 of 134 PageID #: 217 5
         1                           E X H I B I T S

         2   EXHIBIT NUMBER                     MARKED            RECEIVED

         3   APPLICANT'S

         4         A-1                             124              125

         5         A-2                             127              127

         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 6 of 134 PageID #: 218 6
         1                        P R O C E E D I N G S

         2                                                         (9:58 a.m.)

         3               HEARING OFFICER FRONCZAK:        The hearing has

         4   officially begun.      It is 9:58 a.m.      The date is August

         5   21, 2019.    We are located at 40 Compass Pointe,

         6   Martinsburg, West Virginia 25404.

         7               My name is Michael Fronczak.        I am the

         8   Director of Industry Operations for the Washington

         9   Field Division and will be the officer presiding over

       10    this hearing by the direction and under the authority

       11    of the Bureau of Alcohol, Tobacco, Firearms and

       12    Explosives, United States Department of Justice.

       13                The hearing is an administrative proceeding

       14    and is informal in nature.        The hearing is to review

       15    the Notice to Deny Application for License of David

       16    Frazier trading as Frazier's Pawn Shop, ATF Form

       17    5300.43, issued under the provisions of Title 27, Code

       18    of Federal Regulations, Part 478, Subpart E.

       19                As the result of the issuance of ATF Form

       20    5300.43, you requested in writing that a hearing be

       21    granted.    The focus of this hearing will be on the

       22    evidence regarding whether the application should be

       23    denied.

       24                There are a couple of procedural issues I

       25    will address before we get started.          As you can see, a

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 7 of 134 PageID #: 219 7
         1   transcript is being made of these proceedings for the

         2   record.    Because of this, I ask that each person speak

         3   one at a time so that a clear and accurate record can

         4   be made.     Answers must be audible.       Please do not nod

         5   or shake your head in response to a question.

         6               At this time, I will ask the Licensee,

         7   Mr. Frazier, to introduce himself, and please give your

         8   full name and spell your last name for the record.

         9               MR. FRAZIER:     My name is David Milton

       10    Frazier, F-r-a-z-i-e-r.

       11                HEARING OFFICER FRONCZAK:        Thank you.    ATF

       12    attorney, Michael Boyer, will be presiding for the

       13    Government producing evidence on behalf of ATF.

       14                Introduce yourself, ATF representatives in

       15    the room and any observers.

       16                MR. BOYER:     Sure thing.    Michael Boyer,

       17    Division Counsel for Washington Field Division, Bureau

       18    of Alcohol, Tobacco, Firearms and Explosives,

       19    representing ATF here today.         And along with me is

       20    James Vann, Associate Chief Counsel of the Firearms and

       21    Explosives Law Division of the ATF.

       22                HEARING OFFICER FRONCZAK:        James, spell your

       23    last name.

       24                MR. VANN:    My last name is spelled V as in

       25    Victor, a-n-n.

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 8 of 134 PageID #: 220 8
         1               MR. BOYER:    And here observing the

         2   proceedings, we have Cynthia Chuy visiting from the

         3   Falls Church Field Office who is an area supervisor.

         4               HEARING OFFICER FRONCZAK:        Cynthia, spell

         5   your last name for the record.

         6               MS. CHUY:    C-h-u-y.

         7               HEARING OFFICER FRONCZAK:        And, Mr. Boyer,

         8   you can now proceed with the Government's presentation.

         9               MR. BOYER:    Thank you, Mr. Hearing Officer.

       10                Sir, before I begin, it may be helpful for

       11    the record to simply establish why we are here today

       12    and what we intend on introducing into the record.

       13                We're here today simply because Mr. Frazier,

       14    operating under the license Frazier's Pawn Shop, has

       15    proven to be a threat to public safety insofar as he's

       16    shown reckless disregard and plain indifference toward

       17    the federal firearms laws and regulations.            And the

       18    evidence will show that Mr. Frazier received his

       19    license back in 2009, at which time he received an

       20    acknowledgement form acknowledging the rules and

       21    regulations associated with the dealing of firearms.

       22                Since that time, he has gone through three

       23    prior compliance inspections, one in 2010, one in 2010,

       24    and one in 2014.      The result of each of those

       25    compliance inspections was a warning.           In 2010 the

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 9 of 134 PageID #: 221 9
         1   inspection was followed up with a warning letter to

         2   Mr. Frazier, letting him know that any further

         3   violations could result in revocation.

         4               Following the 2012 compliance inspection,

         5   Mr. Frazier came in for a warning conference, and that

         6   was also accompanied with a warning letter, both of

         7   which put again Mr. Frazier on notice of potential

         8   revocation.

         9               Finally, in 2014, following that inspection,

       10    an additional warning letter was issued.

       11                Following that time, in fast forward, in May

       12    of 2017, ATF's office here in Martinsburg received a

       13    call, and due to the information that was received, as

       14    will be relayed by Special Agent Keith Martin, they

       15    opened up an investigation into Mr. Frazier over

       16    concerns about potential firearms being sold backdoor

       17    or without paperwork, and that following this

       18    information, they opened up and sent in a confidential

       19    informant who subsequently went into Frazier's Pawn

       20    Shop and was able to purchase using by way of straw

       21    purchase, an individual to obtain firearms.            That was

       22    again two times and then again on January 18 of 2018,

       23    and additional straw purchase was performed by the ATF

       24    office.

       25                We'll go ahead and proceed from there, and as

                               Free State Reporting, Inc.
                               1378 Cape St. Claire Road
                                  Annapolis, MD 21409
                                     (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 10 of 134 PageID #: 222
                                                                               10
         1   we call in the witnesses, we will insert the exhibits

         2   in chronological order.        But before calling the first

         3   witness, we can take care of the first few Government

         4   exhibits here.

         5               MR. BOYER:     The first exhibit is going to be

         6   the Notice to Deny Application for License.            This is a

         7   nine-page document, and I will provide a copy of

         8   Government Exhibit 1 to Mr. Frazier, the Hearing

         9   Officer and to the court reporter.

        10               HEARING OFFICER FRONCZAK:        Government Exhibit

        11   Number 1 is accepted.

        12   (Government's Exhibit 1 marked and received in

        13   evidence.)

        14               MR. BOYER:     Government Exhibit 2 is a one-

        15   page document.      It's an email from Mr. Frazier to the

        16   Hearing Officer requesting a hearing.           I'm handing a

        17   copy of Government Exhibit 2 to Mr. Frazier, to the

        18   Hearing Officer, and court reporter.

        19               HEARING OFFICER FRONCZAK:        Government Exhibit

        20   2 is accepted for the record.

        21   (Government's Exhibit 2 marked and received in

        22   evidence.)

        23               MR. BOYER:     Government Exhibit 3 is the

        24   Notice of Hearing.       It's a two-page document with cover

        25   letter, and the second page contains the initial

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 11 of 134 PageID #: 223
                                                                               11
         1   hearing date.      I'm handing a copy of Government Exhibit

         2   3 to Mr. Frazier, the court reporter, and one to the

         3   Hearing Officer.

         4               HEARING OFFICER FRONCZAK:        Government Exhibit

         5   3 is accepted for the record.

         6   (Government's Exhibit 3 marked and received in

         7   evidence.)

         8               MR. BOYER:     Government Exhibit 4 again is a

         9   two-page document.       This was a Notice of Hearing

        10   Change, a two-page document.         And as noted on the

        11   second page, Mr. Frazier was put on notice that the

        12   hearing would be changed and scheduled for today,

        13   August 21, 2019.      A copy for Mr. Frazier, the Hearing

        14   Officer, and court reporter.

        15               HEARING OFFICER FRONCZAK:        Government Exhibit

        16   4 is accepted for the record.

        17   (Government's Exhibit 4 marked and received in

        18   evidence.)

        19               MR. BOYER:     And with that, we'd go ahead and

        20   call the first witness.

        21   (Whereupon,

        22                            KEITH W. MARTIN

        23   was called as a witness by and on behalf of the

        24   Government and was examined and testified as follows:)

        25                          DIRECT EXAMINATION

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 12 of 134 PageID #: 224
                                                                               12
         1               BY MR. BOYER:

         2         Q.    Would you state your full name and occupation

         3   for the record?

         4         A.    My name is Keith Wade Martin, last name

         5   spelling M-a-r-t-i-n.       I am employed with the Bureau of

         6   Alcohol, Tobacco, Firearms and Explosives, or ATF, and

         7   my title is Special Agent.        I am assigned to the ATF

         8   Martinsburg, West Virginia Field Office.

         9         Q.    Agent Martin, how long have you been working

        10   with ATF?

        11         A.    I have been working with ATF for

        12   approximately 5 years.        Prior to that, I have 12 years

        13   with the West Virginia State Police and 9 years in

        14   federal law enforcement.

        15         Q.    And as part of that, prior to coming in, did

        16   you receive any training?

        17         A.    Yes, sir, I did.

        18         Q.    And what was that training?

        19         A.    That training was at the Federal Law

        20   Enforcement Training Center which is located in

        21   Georgia.

        22         Q.    Okay.    How long was that training?

        23         A.    That training was approximately 7½ months.

        24         Q.    And did you at any point receive training in

        25   federal firearms laws and regulations?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 13 of 134 PageID #: 225
                                                                               13
         1         A.     Yes, sir, I did.

         2         Q.     Can you tell us a little bit about that?

         3         A.     I received extensive training at the ATF

         4   National Academy, which is located at the -- we call it

         5   the FLETC facility, and that involved again extensive

         6   training on federal firearms laws, federal firearms

         7   violations, and also including violations by federal

         8   firearms licensees with regard to federal firearms

         9   laws.

        10         Q.     And, Agent Martin, are you familiar with what

        11   straw purchases are?

        12         A.     Yes, sir, I am.

        13         Q.     Okay.    And you may have heard me note it

        14   earlier that one of the reasons we are here is because

        15   several straw purchases were done at Frazier's Pawn

        16   Shop.      But before we go into the details of those, can

        17   you just give us an idea, what is a straw purchase and

        18   why are they done?

        19         A.     Yes, sir.    There are actually two common

        20   terms that are utilized, the first one being a straw

        21   purchase.      And when we say straw purchase, we refer to

        22   as an individual which is often prohibited will have

        23   another individual actually go in and make the firearm

        24   purchase for the other person.         And the person who

        25   makes the firearm purchase will complete the ATF Form

                                  Free State Reporting, Inc.
                                  1378 Cape St. Claire Road
                                     Annapolis, MD 21409
                                        (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 14 of 134 PageID #: 226
                                                                               14
         1   4473 and go through the FBI NICS, which is the National

         2   Instant Background Check System, background check,

         3   knowing though that the firearm is intended for the

         4   other party, which like I said is typically a

         5   prohibited person.       So we refer to that as a straw

         6   purchase.

         7               And we also refer to firearm sales that are

         8   considered off the books, that is, a firearm sale by a

         9   federal firearms licensee that is completed without the

        10   completion of the ATF Form 4473 and the NICS background

        11   check.     And it is basically not documented as required

        12   by federal law.

        13         Q.    I appreciate that.      And is there anything --

        14   I understand, you know, as part of a purchase from a

        15   licensee, an individual's required to fill out a Form

        16   4473; is that correct?

        17         A.    Yes, sir.    That's correct.

        18         Q.    Okay.    And is there anything on that Form

        19   4473 that tries to combat this, what you're referring

        20   to as a straw purchase?

        21         A.    Yes, sir.    There are multiple questions on

        22   the front page of the ATF Form 4473.           That's under

        23   Question 11, and it's a through l.          These questions

        24   consist of asking if you are the actual transferee or

        25   buyer of the firearm listed on this form; if you are

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 15 of 134 PageID #: 227
                                                                               15
         1   under indictment or information in any court for a

         2   felony or other crime for which a judge could imprison

         3   you for more than a year; if you have ever been

         4   convicted in any court of a felony or any crime for

         5   which the judge could have imprisoned you for more than

         6   a year; if you are a fugitive from justice; if you are

         7   an unlawful user of or addicted to marijuana or any

         8   depressant, stimulant, narcotic drug or any other

         9   controlled substance which is a violation of law; if

        10   you have ever been adjudicated mentally defective; if

        11   you have ever been discharged from the Armed Forces

        12   under dishonorable conditions; if you are subject to a

        13   court order restraining you from harassing, stalking,

        14   or threatening your child or an intimate partner or

        15   child of such partner; if you have ever been convicted

        16   in any court of a misdemeanor crime of domestic

        17   violence; if you have ever renounced your United States

        18   citizenship; if you are an illegal alien in the United

        19   States; and if you are an illegal alien, are you an

        20   illegal alien admitted to the United States or --

        21   correction -- if you are an alien admitted to the

        22   United States under a non-immigrant visa.

        23         Q.    Right.    And that's good.      I didn't mean for

        24   you to go through all of it, but thank you for doing

        25   that for us.     But the main one that I wanted you to

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 16 of 134 PageID #: 228
                                                                               16
         1   identify, and which you did, was that in Form 4473, as

         2   11.a, the question is whether the individual is an

         3   actual transferee or buyer or not, correct?

         4         A.    Yes, sir.    That's correct.

         5         Q.    All right.     And are you familiar with

         6   Mr. Frazier?

         7         A.    Yes.    Yes, I am.

         8         Q.    And Frazier's Pawn Shop?

         9         A.    Yes, I am.

        10         Q.    Okay.    And I'm going to turn your attention

        11   now to May 3, 2017.       I understand you received a call

        12   that day?

        13         A.    Yes, sir, I did.

        14         Q.    Okay.    Can you tell us a little bit about

        15   that, what happened?

        16         A.    Well, on May 3, 2017, I received a referral

        17   from the Industry Operations, Martinsburg Office here,

        18   in reference to Frazier's Pawn Shop, receiving a

        19   suspected modified machine gun as part of a pawn

        20   transaction.       I was advised by Industry Operations

        21   Investigator Eileen Valls that William Hoffman, an

        22   employee of Frazier's Pawn Shop, had contacted her to

        23   report receipt of a suspected machine gun.            At that

        24   point I initiated an ATF investigation into that, and

        25   went to Frazier's Pawn Shop and spoke with Mr. Hoffman.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 17 of 134 PageID #: 229
                                                                               17
         1         Q.    All right.     And did you, in fact, upon

         2   receipt of this information from IOI Eileen Valls go

         3   out to Frazier's Pawn Shop?

         4         A.    Yes, I did.

         5         Q.    And did you speak with Mr. Hoffman?

         6         A.    Yes, I did.

         7         Q.    And what did he tell you?

         8         A.    Mr. Hoffman had informed me that on March 8,

         9   2017, a Christopher Rebish had pawned a FN rifle, model

        10   PS90, 5.7 caliber, with serial number FN083685, several

        11   Pister (ph.) magazines, and assorted ammunition.

        12   Mr. Hoffman advised me that after the 30 days, when

        13   Mr. Rebish had failed to renew the pawn transaction,

        14   that Frazier's Pawn Shop had assumed ownership of this

        15   property.     Mr. Hoffman, he advised me upon inspecting

        16   the weapon, discovered that it had been modified and

        17   was a fully automatic rifle.

        18         Q.    I see.    And was the firearm there at the

        19   premises?

        20         A.    At the time that I was there, no, it was not.

        21         Q.    And do you know where it was?

        22         A.    Mr. Hoffman had provided me a copy of a pawn

        23   receipt and provided me a trigger mechanism.            I refer

        24   to it as a trigger pack.        Inside this trigger

        25   mechanism, it had the sear, the hammer, and the

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 18 of 134 PageID #: 230
                                                                               18
         1   detractor as part of the trigger system on the firearm.

         2   This particular firearm, you can remove that trigger

         3   mechanism and replace it with other trigger mechanisms.

         4               So what I discovered, based on the pawn

         5   receipt, based on the credit card transaction, that the

         6   firearm had, and Mr. Hoffman advised me, they had

         7   removed the fully auto trigger pack system, placed in a

         8   semi-auto trigger pack system, and had sold the firearm

         9   to an individual.       And I noticed that this was prior to

        10   normal business hours.

        11         Q.    And did this take you by surprise that the

        12   firearm was not there?

        13         A.    Yes, it did.

        14         Q.    Okay.    And why is that?

        15         A.    Because what I explained to Mr. Hoffman was,

        16   they basically modified that firearm from an illegal

        17   NFA weapon to a GCA weapon, a Gun Control Act weapon,

        18   and had sold it.       They should have maintained control

        19   of the entire firearm and contacted us.

        20         Q.    You mentioned that they had sold the firearm

        21   prior to reaching out and making that call to IOI

        22   Eileen Valls; is that correct?

        23         A.    Yes.    The credit card transaction was the

        24   normal business day for Frazier's Pawn Shop.            It opens

        25   at 10 a.m.     The credit card receipt for that

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 19 of 134 PageID #: 231
                                                                               19
         1   transaction was approximately a half hour to an hour

         2   prior to that.       And so Mr. Hoffman had advised he had

         3   modified this machine gun and sold it to an individual

         4   prior to the store opening.

         5         Q.    I see.    When Hoffman called IOI Valls, did he

         6   inform her that he had already sold this firearm then?

         7         A.    No, he did not.

         8         Q.    All right.     Now, following this information,

         9   did you have an opportunity to talk with this

        10   individual, Christopher Rebish, who Hoffman had

        11   mentioned?

        12         A.    Yes, I did.     On July 17, 2017, myself and

        13   Agent Donald Lockhart interviewed Christopher Rebish at

        14   the Eastern Regional Jail here in Martinsburg.             And

        15   during the course of that interview, Mr. Rebish

        16   admitted to manufacturing and possessing a machine gun,

        17   pawning it at Frazier's Pawn Shop.          Mr. Rebish stated

        18   to us that when he was at Frazier's Pawn Shop and was

        19   in the process of pawning that firearm, he initially

        20   removed the trigger pack from the rifle and attempted

        21   to pawn the rifle without the trigger pack.

        22               After advising Mr. Hoffman the rifle was a

        23   machine gun, Mr. Rebish stated that Mr. Hoffman had

        24   told him he still wanted the firearm and he also wanted

        25   the fully automatic trigger pack.          Mr. Rebish admitted

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 20 of 134 PageID #: 232
                                                                               20
         1   to putting the trigger pack back into the rifle and

         2   giving it to Mr. Hoffman.

         3         Q.    I see.     And so Hoffman had requested, based

         4   on what Rebish had told you, is that Hoffman had

         5   requested that he reinstall the trigger pack and bring

         6   it in as a fully automatic weapon?

         7         A.    That's correct.

         8         Q.    Did Mr. Rebish also mention anything about

         9   off-the-book sales at Frazier's Pawn Shop?

        10         A.    Yes.     Mr. Rebish provided details that he had

        11   purchased several firearms off the books, as I

        12   explained earlier, from Frazier's Pawn Shop over a

        13   3-year period and that Mr. Rebish had informed

        14   Mr. Hoffman that he was a prohibited person from

        15   possessing firearms.       Mr. Rebish informed us that

        16   Mr. Hoffman had firearms in the rear of the store that

        17   he regularly sells with no paperwork.           Mr. Rebish said

        18   with cash, he explained that Mr. Hoffman would sell

        19   firearms off the books to practically anyone.

        20         Q.    Now, just to be clear for the record, when

        21   you say prohibited person, that essentially covers

        22   those categories that we discussed there on the 4473

        23   that would prohibit an individual from possessing a

        24   firearm; is that correct?

        25         A.    Yes, sir.    So that's why I went through each

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 21 of 134 PageID #: 233
                                                                               21
         1   one individually.       So those categories there, if you

         2   fall within one of those categories, you are prohibited

         3   from possessing firearms.

         4         Q.    I see.    And Mr. Rebish had informed Hoffman

         5   that he was, in fact, a prohibited person?

         6         A.    That's correct.

         7         Q.    Now, based on this information, then, what

         8   did you do?

         9         A.    Based on that information, we opened an

        10   investigation into Frazier's Pawn Shop and began an

        11   investigation into potentially illegal firearm sales.

        12         Q.    Okay.    And what were your first steps?         What

        13   was the approach that you were going to take with this

        14   criminal investigation?

        15         A.    Our, well, first steps were we -- I had

        16   submitted and received approval through ATF to begin an

        17   investigation into a FFL, and then the second step was

        18   we -- I utilized an ATF confidential informant who was

        19   a convicted felon to go into Frazier's Pawn Shop to

        20   attempt to purchase firearms either off the books or

        21   through straw purchases.

        22         Q.    I see.    And can you tell us a little bit, the

        23   confidential informant, how did that work and how did

        24   you know this individual?

        25         A.    A confidential informant through ATF is

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 22 of 134 PageID #: 234
                                                                               22
         1   typically someone who is a prohibited person.             It can

         2   be a number of reasons for someone to be a confidential

         3   informant with us.       It could be that they are working

         4   with us and at times will receive payment in the form

         5   of subsistence for their actions.          Other times, it is a

         6   cooperating defendant in another ATF case and, at that

         7   point, to receive the benefit of cooperating with us

         8   for the court's consideration for leniency on their

         9   sentences.     And typically what happens is we have to

        10   vet these individuals and complete various paperwork

        11   for ATF, obtain their fingerprints and again thoroughly

        12   vet these individuals, and at that point submit

        13   approval which is -- and have to gain approval for us

        14   to be able to use them as an ATF confidential

        15   informant.

        16         Q.    I see.    And in this case, you mentioned that

        17   you had received permission from ATF to use a

        18   confidential informant.        How did you use the

        19   confidential informant in this case then?

        20         A.    So in moving forward, I'll just address him

        21   as a CI, but --

        22         Q.    Sure.

        23         A.    -- it was ATF Confidential Informant Number

        24   15213 which we had received approval to utilize.             And

        25   basically as a convicted felon, which was confirmed, we

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 23 of 134 PageID #: 235
                                                                               23
         1   conducted a series of controlled monitorings and sent

         2   the informant into Frazier's Pawn Shop with the intent

         3   to try to buy either a firearm off the books or through

         4   what we call straw purchases that had been explained

         5   earlier.

         6         Q.    All right.     And just to be clear, so when you

         7   say he's a convicted felon, it means that he was

         8   prohibited under 18 U.S.C. 19(g)(1) from possession of

         9   a firearm, correct?

        10         A.    Yes, sir, that's correct.

        11         Q.    Okay.    Now, on August 25, 2017, then, did you

        12   send this confidential informant into Frazier's Pawn

        13   Shop?

        14         A.    Yes.    On August 25, 2017, myself and agents

        15   out of the Martinsburg, West Virginia Field Office,

        16   facilitated the controlled monitoring, utilizing our

        17   CI, and sent the CI to Frazier's Pawn Shop to solicit a

        18   conversation about an interest in purchasing a firearm

        19   without the completion of an ATF Form 4473 or an FBI

        20   NICS background check.

        21         Q.    And did you send him in with any kind of

        22   recording device?

        23         A.    Yes.    We placed a recording device on the CI

        24   when we sent him in.

        25               MR. BOYER:     And at this time, I'd like to

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 24 of 134 PageID #: 236
                                                                               24
         1   offer Government Exhibit 5, and I'll provide a copy to

         2   the court reporter, to the Hearing Officer, and to

         3   Mr. Frazier.

         4               HEARING OFFICER FRONCZAK:        Government Exhibit

         5   Number 5 is accepted into the record.

         6   (Government's Exhibit 5 marked and received in

         7   evidence.)

         8               BY MR. BOYER:

         9         Q.    And before we continue then with the events

        10   on August 25, 2017, just to speak to this Government

        11   Exhibit 5 briefly, Special Agent Martin, you prepared

        12   this CD for purposes of this hearing today, correct?

        13         A.    Yes, sir, I did.

        14         Q.    All right.     And what is contained on this

        15   Government exhibit CD?

        16         A.    It is going to be audio and video recordings

        17   of our controlled monitorings that we're going to

        18   discuss moving forward as part of this investigation

        19   involving our confidential informant and ATF undercover

        20   agents.

        21         Q.    And so the audio recording that was done then

        22   on August 25th, when you sent in the CI into Frazier's

        23   Pawn Shop, that recording is on Government Exhibit 5,

        24   correct?

        25         A.    That's correct.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 25 of 134 PageID #: 237
                                                                               25
         1         Q.    Okay.    All right.    We'll go ahead and just

         2   have you speak to what happened then on August 25,

         3   2017, obviously knowing that the full account is

         4   recorded on Government Exhibit 5, but if you could,

         5   just tell us what happened then on August 25th?

         6         A.    Yes, sir.    I will provide a synopsis of what

         7   transpired that day and of the recording, but I would

         8   say that it is not intended to be verbatim or

         9   transcribed account of the controlled monitoring, and

        10   an examination of the original recording of this

        11   controlled monitoring is the best evidence of its

        12   content.

        13         Q.    Sure.    I appreciate that.

        14         A.    So the confidential informant arrived at

        15   Frazier's Pawn Shop and entered the store and began

        16   walking around the store looking at merchandise.             The

        17   CI then approached the firearms counter and began a

        18   conversation with William Hoffman, again an employee of

        19   Frazier's Pawn Shop.       The CI and Hoffman initially

        20   spoke about knives and swords.         The CI spoke about his

        21   interest in purchasing a firearm.          The CI and Hoffman

        22   discussed firearms, and the CI asked Hoffman for

        23   recommendations on firearms to potentially purchase.

        24         Q.    Was there at some point a discussion between

        25   the CI and Hoffman that he may be a prohibited person?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 26 of 134 PageID #: 238
                                                                               26
         1         A.    That's correct.      The CI had mentioned to

         2   Hoffman that he had a prior conviction from

         3   approximately 40 years ago and --

         4         Q.    How did Hoffman respond to that?

         5         A.    Hoffman explained to the CI about felony

         6   convictions versus misdemeanor convictions.            Hoffman

         7   asked where his conviction occurred at, and the CI

         8   replied Fairfax County, Virginia.          The CI asked Hoffman

         9   if their cousin could come and complete the paperwork

        10   and purchase the firearm.        Hoffman then explained that

        11   that is a straw purchase with a possible penalty of up

        12   to 10 years for the CI and their cousin.

        13         Q.    So just to be clear, so Mr. Hoffman, did he

        14   use the word "straw purchase"?

        15         A.    Yes, he did.

        16         Q.    And he actually informed the CI at that point

        17   that the possible penalty for a straw purchase or straw

        18   sale in this case would be 10 years?

        19         A.    That's correct.

        20         Q.    Okay.    Is it, in fact, a 10-year punishment

        21   for a straw purchase?

        22         A.    Yes, that's correct.

        23         Q.    All right.     What happens after Hoffman

        24   informs the CI of that?

        25         A.    Hoffman informed the CI that them and their

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 27 of 134 PageID #: 239
                                                                               27
         1   cousin not to get caught.        Hoffman discussed his

         2   previous criminal convictions and that one of the

         3   employees at Frazier's Pawn Shop was involved in a

         4   domestic violence incident.

         5         Q.    Was there any discussion of a no paperwork

         6   sale or purchasing a firearm without paperwork?

         7         A.    Yes.     Hoffman explained to the CI that a

         8   private party sale involved no paperwork or paper

         9   trail.

        10         Q.    All right.     And was that -- did the CI

        11   express an interest in purchasing a firearm without

        12   paperwork?

        13         A.    I don't believe at that time the CI has

        14   stated that he would be interested in a private party

        15   sale, but Mr. Hoffman further suggested that the CI

        16   take their cousin with them for a private party sale

        17   and have the cousin conduct the transaction for the CI.

        18         Q.    I see.     I see.   Anything further from that

        19   meeting?

        20         A.    Mr. Hoffman advised the CI to go to the West

        21   Street (ph.) State Police Office, have them conduct a

        22   criminal background check to determine that prior

        23   conviction from 40 years ago.         And the CI and

        24   Mr. Hoffman discussed the price of swords, and then the

        25   CI departed the store.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 28 of 134 PageID #: 240
                                                                               28
         1         Q.    Okay.    And upon departing the store, the CI

         2   returned to this office?

         3         A.    That's correct.

         4         Q.    Okay.    And returned the transmitting device;

         5   is that correct?

         6         A.    Yes, that's correct, and was debriefed by

         7   myself.

         8         Q.    Okay.    Now, that was on August 25th.        Now, on

         9   September 12, 2017, you send the confidential informant

        10   back into Frazier's Pawn Shop; is that correct?

        11         A.    That's correct, and again, with agents out of

        12   the ATF Martinsburg, West Virginia Field Office.             The

        13   informant was sent back in, and again, as I previously

        14   stated, this is just a synopsis.          It's not a verbatim

        15   or transcribed account of this recording.

        16         Q.    Yeah.    So you again had the CI have a

        17   transmitter on him during the visit?

        18         A.    That's correct.

        19         Q.    And that full recording's on Government

        20   Exhibit 5?

        21         A.    That's correct.

        22         Q.    Okay.    So just the shortened version then,

        23   what happens when the CI goes back into Frazier's Pawn

        24   Shop on September 12th?

        25         A.    Again entered Frazier's Pawn Shop, goes to

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 29 of 134 PageID #: 241
                                                                               29
         1   the firearms counter and greets William Hoffman.             The

         2   CI informs Mr. Hoffman that they checked and their

         3   prior conviction is confirmed that it is a felony.

         4         Q.    All right.     And how did Hoffman respond?

         5         A.    Mr. Hoffman suggested to the CI about getting

         6   the felony conviction expunged and explained if the CI

         7   had someone else buy the firearm for the CI and the CI

         8   got caught, that it is 10 years.

         9         Q.    So, again, explaining to him the straw

        10   purchase?

        11         A.    That's correct.

        12         Q.    All right.     What did the CI say, and how did

        13   the conversation go from there?

        14         A.    The CI replied that they weren't worried

        15   about that and still wanted to buy a firearm.

        16   Mr. Hoffman began to tell the CI that he has a couple

        17   of friends that are in the same situation as the CI,

        18   and when they go fishing, Mr. Hoffman will place or

        19   will give those friends a pistol.          And if they would

        20   ever get involved in a shooting, that Mr. Hoffman would

        21   get the pistol back afterwards and would wipe the

        22   fingerprints off the pistol and would do this to stay

        23   alive and would deal with repercussions later.

        24         Q.    Just to be clear -- sorry.        I didn't mean to

        25   cut you off.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 30 of 134 PageID #: 242
                                                                               30
         1         A.    No.

         2         Q.    But when you say the same situation as the

         3   CI, he has friends that are prohibited persons under

         4   the Gun Control Act and are not able to lawfully

         5   possess a firearm; is that correct?

         6         A.    I'm assuming based on his statement that

         7   that's what he was insinuating, yes.

         8         Q.    All right.     Was again it discussed then no

         9   paperwork or a potential for that?

        10         A.    Yes.    Mr. Hoffman suggested to the CI about

        11   buying a firearm from off the streets or at a flea

        12   market, and the CI informed Mr. Hoffman that firearms

        13   for sale at the flea market are a little high priced.

        14         Q.    Okay.    Did the CI talk to Hoffman about

        15   potentially purchasing a firearm through Mr. Hoffman

        16   with no paperwork?

        17         A.    Yes.    Mr. Hoffman advised the CI that he will

        18   occasionally get a firearm off the street.            Mr. Hoffman

        19   handed the CI a piece of paper to write the CI's name

        20   and phone number on it.        Mr. Hoffman then wrote above

        21   the CI's name and phone number, no paper, and placed it

        22   in his wallet.

        23         Q.    All right.     And what happens after that?

        24         A.    The CI advises Mr. Hoffman to contact them as

        25   soon as possible, again insinuating when he gets a

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 31 of 134 PageID #: 243
                                                                               31
         1   firearm, that he could sell to the informant.

         2   Mr. Hoffman replied that it might be a little while

         3   because it's hit or miss when he comes across firearms.

         4   The CI stated to Mr. Hoffman that they could have a

         5   cousin come in and complete the paperwork, and

         6   Mr. Hoffman replied that if he gets something that has

         7   no contacts.       So he's insinuating if he gets a firearm

         8   and he's calling it no contacts, that Mr. Hoffman can

         9   sell the CI a firearm and not have to go that route of

        10   having someone buy it for him.

        11         Q.    I see.     All right.   And does that essentially

        12   wrap up the visit there, the second visit of CI to

        13   Frazier's Pawn Shop?

        14         A.    Yes.     The CI informs Mr. Hoffman that he has

        15   cash, and he departs the store.

        16         Q.    And as the previous time, does the CI return

        17   and turn in the recording device and is debriefed by

        18   yourself?

        19         A.    That's correct.

        20         Q.    Now, the CI ends up going back into Frazier's

        21   Pawn Shop after the second visit but this time without

        22   a recording device; is that correct?

        23         A.    Yes, that's correct.

        24         Q.    And what happened exactly, and how did you

        25   find out about it?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 32 of 134 PageID #: 244
                                                                               32
         1         A.    On September 28, 2017, I was contacted by the

         2   CI by telephone.       I was advised that the CI on

         3   Saturday, September 23, 2017, had gone into Frazier's

         4   Pawn Shop with a female acquaintance with the

         5   anticipation of purchasing a sword on their own, you

         6   know, personally.

         7         Q.    So this was not part of the ATF criminal

         8   investigation necessarily?

         9         A.    That's correct.

        10         Q.    Okay.    And what happened when the CI was in

        11   the store?

        12         A.    The CI advised that they were approached by

        13   and spoke with Mr. Hoffman, and Mr. Hoffman informed

        14   the CI that he had not come across any firearms that he

        15   could sell to the CI, but Mr. Hoffman pointed to the

        16   female acquaintance that was with the CI and stated

        17   that he, Mr. Hoffman, could sell a firearm to her --

        18   through her, I'm sorry, through her to the CI in the

        19   form of a straw purchase.

        20         Q.    All right.     And what did the CI do at that

        21   point?

        22         A.    The CI advised Mr. Hoffman he would get back

        23   with him and then departed the store and later

        24   telephoned me and advised me of this.

        25         Q.    Okay.    Did you then at a later point send the

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 33 of 134 PageID #: 245
                                                                               33
         1   CI in with a friend who performed the straw purchase?

         2         A.    That's correct.

         3         Q.    When was that?

         4         A.    On October 18, 2017, myself and again members

         5   of the ATF Martinsburg Field Office, we did a

         6   controlled monitoring with the CI and with ATF

         7   undercover Special Agent Rebecca Tomlinson.

         8         Q.    And Rebecca Tomlinson then was the friend of

         9   the CI that was going to accompany him into --

        10         A.    That's correct.

        11         Q.    -- Frazier's Pawn Shop?       Okay.    What happens

        12   when they go into Frazier's Pawn Shop?

        13         A.    Again, the recording device was placed on the

        14   CI.

        15         Q.    And, again, was this audio and video?

        16         A.    This was just audio, audio recording.

        17         Q.    Audio recording.      And that audio recording is

        18   again part of Government Exhibit 5?

        19         A.    That's correct.

        20         Q.    Okay.

        21         A.    And, again, my synopsis will not be a

        22   verbatim or transcribed account of this controlled

        23   monitoring.

        24         Q.    Sure thing.     So just in your own words then,

        25   what happens when Mr. Hoffman goes -- or excuse me,

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 34 of 134 PageID #: 246
                                                                               34
         1   when the CI goes back in with the agent?

         2         A.    Agent Rebecca Tomlinson will be referred to

         3   here as the UC.      So the CI and UC entered the store and

         4   approached the firearms counter and greeted Mr. Hoffman

         5   at the firearms counter.        The CI informed Mr. Hoffman

         6   that they had told him previously on the 23rd that they

         7   would be back and that they had brought a friend.

         8         Q.    Okay.    Referring back to that conversation

         9   then on October 23rd when the CI was in there with his

        10   own friend; is that correct?

        11         A.    September 23rd, yes.

        12         Q.    September 23rd.

        13         A.    That's correct.

        14         Q.    Excuse me.     What happened then?

        15         A.    The CI told Mr. Hoffman that it took an arm

        16   and a leg to get the UC there to purchase a firearm for

        17   him and that he had to buy the UC lunch and dinner.

        18   Mr. Hoffman asked the UC if she hit the CI up hard for

        19   lunch and dinner.       The UC stated that, yes, since she

        20   had to come all the way out here.          So there was some

        21   more exchange about the arrangement between the CI and

        22   the UC, and Mr. Hoffman asked the UC where she was

        23   from, and she stated Arlington, Virginia.            Mr. Hoffman

        24   then discussed gun laws and gun control in Virginia,

        25   Maryland, and New York with the CI and the UC.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 35 of 134 PageID #: 247
                                                                               35
         1         Q.    So the point of this conversation, then, is

         2   the CI making it clear to Hoffman that he was prepared

         3   to purchase a firearm?

         4         A.    Yes, that she is there to purchase a firearm

         5   for the CI, yes.

         6         Q.    For the CI.     But the CI would be the actual

         7   buyer?

         8         A.    That's correct.

         9         Q.    Okay.    After they have this conversation then

        10   and Hoffman discusses the various gun laws in Virginia,

        11   Maryland, and New York, what happens?

        12         A.    The CI asked Mr. Hoffman if the UC having a

        13   Virginia driver's license was going to be a problem.

        14   Mr. Hoffman advises that handguns would have to be

        15   transferred to a FFL in Virginia, but that the UC could

        16   buy any long guns, which are rifles, shotguns, that she

        17   wanted, and Mr. Hoffman then began showing the CI

        18   different rifles at varying prices.

        19         Q.    Is that, in fact, the case?        Can a member who

        20   is from out of state purchase a handgun in --

        21         A.    No, they cannot.

        22         Q.    Okay.    But can they purchase a long gun?

        23         A.    If the state that they're coming from, if

        24   it's not a violation of state law, yes, they can

        25   purchase long guns.       So in this case, a Virginia

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 36 of 134 PageID #: 248
                                                                               36
         1   resident can come into West Virginia to a FFL in West

         2   Virginia and purchase a long gun.

         3         Q.    Okay.    So, again, Hoffman accurately then

         4   relayed the -- stated the law?

         5         A.    That's correct.

         6         Q.    What happened then?

         7         A.    The CI stated that they don't want to spend

         8   more than $600, asked Mr. Hoffman if Mr. Hoffman could

         9   work with them, and this would be with regard to AR-15

        10   type rifles that were there present at the shop.

        11   Mr. Hoffman stated that he could not come down that low

        12   on price on AR-15s.

        13               The CI then asked about a Hi-Point rifle.

        14   This Hi-Point rifle was going to be a model 4595, .45

        15   caliber rifle with serial number R55185.           So the CI

        16   chose that rifle, and then they -- Mr. Hoffman obtained

        17   the box for that rifle, and the CI and Mr. Hoffman then

        18   arranged for pricing for ammunition and for the rifle.

        19         Q.    I see.    And so the discussion over the Hi-

        20   Point rifle then is between Hoffman and the CI?

        21         A.    That's correct.

        22         Q.    And the undercover agent is simply standing

        23   by?

        24         A.    That's correct.

        25         Q.    Okay.    At some point, did the CI inform

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 37 of 134 PageID #: 249
                                                                               37
         1   Hoffman that he wanted to purchase it?

         2         A.    Yes, he did.

         3         Q.    Okay.    And what happened at that point?

         4         A.    The CI, again they negotiated a price for the

         5   rifle and ammunition.       The CI goes over to the cashier

         6   and pays cash for the rifle, and Mr. Hoffman then has

         7   the UC complete the ATF 4473.

         8         Q.    All right.     And does the undercover agent

         9   fill out the Form 4473?

        10         A.    Yes, she does.

        11         Q.    All right.     And what happens after that?

        12         A.    Mr. Hoffman goes and calls in the FBI NICS

        13   background check on the UC for the firearm purchase and

        14   then comes back out and tells the UC -- calls the UC by

        15   her undercover name.       The CI asked Mr. Hoffman if the

        16   UC was good.     Mr. Hoffman then stated that she was

        17   good.

        18         Q.    Who actually went over to the cash register

        19   and paid for the rifle?

        20         A.    The CI did.

        21         Q.    Okay.    And did the cashier accept the CI's

        22   money and complete the transaction?

        23         A.    Yes, they did.

        24         Q.    All right.     What happens after the

        25   transaction is complete and he comes back?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 38 of 134 PageID #: 250
                                                                               38
         1          A.    At the conclusion, the CI picks up the rifle

         2   and begins to walk out with it.          Mr. Hoffman stated

         3   that the rifle was in the UC's name and indicated that

         4   the UC is the one that needed to carry it out of the

         5   store.      The CI says that the rifle is heavy for the UC,

         6   and Mr. Hoffman stated that the UC doesn't look that

         7   helpless.     So the CI gives the UC the rifle, and the UC

         8   carries the rifle out into the parking lot.

         9          Q.    And as on previous occasions, does the CI and

        10   UC return to this office?

        11          A.    That's correct.       They returned to this

        12   office.     I collected the evidence and the recordings

        13   and again debriefed the CI.

        14          Q.    Now, before moving on, during this visit, did

        15   the CI also mention that he still wanted to buy a

        16   pistol?

        17          A.    That's correct.       During the exchange, the CI

        18   does indicate that they would like to buy a pistol,

        19   yes.

        20          Q.    Okay.    All right.     Then do you send the CI

        21   back into Frazier's Pawn Shop?

        22          A.    Yes.    On October 24, 2017.

        23          Q.    Okay.    And tell us about that.

        24          A.    Again, this is with the CI and another ATF

        25   undercover special agent.          Her name is Sabrina Hager,

                                  Free State Reporting, Inc.
                                  1378 Cape St. Claire Road
                                     Annapolis, MD 21409
                                        (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 39 of 134 PageID #: 251
                                                                               39
         1   and she will hereafter be referred to as the UC.             So,

         2   again, we sent the CI and the UC into Frazier's Pawn

         3   Shop on October 24, 2017.        This is a controlled

         4   monitoring.     There is a recording device on the CI, and

         5   this was facilitated by myself and agents here at the

         6   Martinsburg Field Office.

         7         Q.    Okay.    And, again, was this audio,

         8   audio/video?

         9         A.    This was audio and video which both are

        10   included in Exhibit 5.

        11         Q.    In Government Exhibit 5.        All right.    What

        12   happens when the CI and the UC agent goes into

        13   Frazier's Pawn Shop?

        14         A.    When they go in, they again make contact and

        15   are greeted by Mr. Hoffman at the firearms counter.

        16   The CI states to Mr. Hoffman that the rifle that they

        17   had purchased on October 18, 2017 works pretty good,

        18   but it felt like it was trying to jam after a few

        19   rounds.    So the CI had to oil the rifle.         Mr. Hoffman

        20   replied that there is a break-in point on most

        21   firearms, and Mr. Hoffman had an exchange and greeted

        22   the UC.    So if there's any question on the previous

        23   encounter on October 18th of whether the CI actually

        24   came into possession of that firearm, that would have

        25   been cleared up at that time, correct?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 40 of 134 PageID #: 252
                                                                               40
         1         A.    That's correct.

         2         Q.    Okay.    Did the CI then state that he's

         3   interested in purchasing a pistol as he had done

         4   previously?

         5         A.    Yes, that's correct.

         6         Q.    And what happens after that?

         7         A.    The CI asked Mr. Hoffman to show them a

         8   pistol that would be easy to work with and asked if

         9   Mr. Hoffman had any holsters.           Mr. Hoffman stated that

        10   he had holsters for some of the pistols, and

        11   Mr. Hoffman asked the CI if it was for home defense.

        12   The CI stated that they would need a pistol to starting

        13   running a cab service in the Martinsburg/Hagerstown

        14   area.

        15         Q.    Okay.    Now, was the CI, in fact, starting up

        16   a cab service in Martinsburg?

        17         A.    No, they were not.

        18         Q.    Okay.    Was this a ruse then?

        19         A.    That's correct.      Yes.

        20         Q.    Okay.    And had this been agreed upon before

        21   the visit, or is this --

        22         A.    No, this is something that the CI had

        23   mentioned -- on their own to solicit conversation.

        24         Q.    How did Hoffman reply to this?

        25         A.    Again, the CI explained to Mr. Hoffman that

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 41 of 134 PageID #: 253
                                                                               41
         1   they were going to start a cab service and run it out

         2   of Martinsburg and Hagerstown.         Mr. Hoffman replied to

         3   the CI that they cannot carry a firearm in Hagerstown,

         4   but here in Martinsburg, they could constitutionally

         5   carry.     The CI stated that they weren't too worried

         6   about Martinsburg, but here is where they were going to

         7   make the money in the Martinsburg area for this cab

         8   service.     Hoffman stated that if the CI got caught up

         9   in Hagerstown, that that's an instantaneous 5 years.

        10   The CI started to inform Mr. Hoffman that and began

        11   saying that if they get caught anywhere -- Mr. Hoffman

        12   interrupted the CI and made a shush gesture or a

        13   shushing gesture.

        14         Q.    So when you say the CI mentioned getting

        15   caught anywhere, did you take that to mean the CI is

        16   saying if I get caught possessing a firearm anywhere?

        17         A.    Alluding to I'm a convicted felon, if I get

        18   caught anywhere, I'm in trouble, and again, Mr. Hoffman

        19   interrupted the CI with a shush gesture.

        20         Q.    I understand.     What happens after that?

        21         A.    The CI stated that they don't want to get

        22   into a cab and have someone pull a gun on them, which

        23   is why they wanted the pistol.         Mr. Hoffman asked the

        24   CI for a price range.       The CI advised that they would

        25   like to get a pistol and hold and a box of ammunition

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 42 of 134 PageID #: 254
                                                                               42
         1   all together.       Mr. Hoffman explained and they were

         2   looking -- while this exchange was going on, the CI was

         3   looking at a particular firearm, and Mr. Hoffman

         4   advised that the CI would have to order a holster

         5   online, and the CI informs Mr. Hoffman that they don't

         6   want to go over 8, which is insinuated as $800.

         7   Mr. Hoffman says that gives the CI lots of options, and

         8   Mr. Hoffman showed the CI several pistols at that

         9   point.

        10         Q.    Okay.    And at that point then, Hoffman and

        11   the CI go through a number of firearms, correct?

        12         A.    That's correct.

        13         Q.    And, again, this conversation is happening

        14   between Hoffman and the CI?

        15         A.    That's correct.

        16         Q.    And it's the CI who is expressing interest in

        17   purchasing the firearm?

        18         A.    Yes, that's correct.

        19         Q.    Does the CI eventually decide on a firearm

        20   that he wishes to purchase?

        21         A.    Yes, they do.

        22         Q.    And what happens at that point?

        23         A.    The CI and Mr. Hoffman come to an agreement

        24   on a Springfield pistol, model XD9, 9mm with serial

        25   number GM979645, two magazines, and a box of Federal

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 43 of 134 PageID #: 255
                                                                               43
         1   9mm caliber ammunition.

         2         Q.    Does the CI at that point fill out the Form

         3   4473?

         4         A.    No.   Prior to that though, Mr. Hoffman asked

         5   the UC to try something.        The UC asked what do you want

         6   me to do?     Mr. Hoffman hands the UC the pistol, and the

         7   UC says it's going to hurt her nails -- is it going to

         8   hurt her nails?      Mr. Hoffman replied no.       Mr. Hoffman

         9   basically asks that the UC pull the slide action back

        10   to the rear and stated now you know how to use the

        11   pistol.

        12         Q.    All right.     And then was it the UC, did she

        13   state she had an interest in the firearm?

        14         A.    No, the UC states she is a knife girl and

        15   doesn't know anything about firearms.

        16         Q.    Nevertheless, at that point, does the UC fill

        17   out the Form 4473?

        18         A.    Yes, and again, as in the previous

        19   transaction, the CI goes over to the cashier, pays for

        20   the firearm while the UC completes the ATF Form 4473

        21   with Mr. Hoffman's assistance.

        22         Q.    And as the UC begins to fill out the Form

        23   4473, or just before, the CI actually makes a comment

        24   to the undercover agent, correct?

        25         A.    Makes a comment to them.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 44 of 134 PageID #: 256
                                                                               44
         1         Q.    Yes, the CI says to --

         2         A.    Oh, yes.     As Mr. Hoffman hands the UC the ATF

         3   Form 4473, the CI looks at the UC and says, this is

         4   your job, honey.

         5         Q.    Loud enough, and Hoffman is there?

         6         A.    That's correct.

         7         Q.    All right.     And as done on the previous

         8   occasions, does the CI actually go to the cash register

         9   and complete the transaction?

        10         A.    Yes, that's correct.

        11         Q.    And does Hoffman call in the background

        12   check?

        13         A.    Yes.    At this time, Hoffman went into a

        14   backroom, out of view, and based on the CI and the UC's

        15   statement, Mr. Frazier walks back with Mr. Hoffman.

        16         Q.    At any point, did you -- following

        17   Mr. Hoffman going into the backroom, he comes back out,

        18   correct, Hoffman?

        19         A.    That's correct.

        20         Q.    At any point in time did you find out or

        21   learn more about this conversation or if anything

        22   happened in the backroom with Mr. Hoffman and

        23   Mr. Frazier?

        24         A.    Yes, we did later, yes.

        25         Q.    Okay.    Can you tell us about that?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 45 of 134 PageID #: 257
                                                                               45
         1         A.    In subsequent interviews with Mr. Hoffman, by

         2   myself, Mr. Hoffman advised us that Mr. Frazier had

         3   accompanied Mr. Hoffman back into a back room there at

         4   the shop, that Mr. Hoffman had informed Mr. Frazier

         5   that the CI had a criminal record and that the UC was

         6   purchasing the firearm for the CI and was given a

         7   proceed by Mr. Frazier to continue with the firearm

         8   transaction.

         9         Q.    Given the green line in other words?

        10         A.    That's correct.

        11         Q.    All right.     So Hoffman comes back out then,

        12   and what happens upon his return to the store?

        13         A.    The CI makes a mention to Mr. Hoffman that

        14   they would want one more firearm.          They would like a

        15   shotgun with a pistol grip.         Mr. Hoffman says that it

        16   had been a while -- it had been a long time since he

        17   had come across one of those.         Once Mr. Hoffman comes

        18   out, he informs them that the sale or that the UC is

        19   good as far as the background check, and Hoffman

        20   returned to the counter and handed the UC a receipt.

        21   Hoffman tells the undercover agent to have the CI go

        22   get her nails done.       The CI and UC then depart with the

        23   UC carrying the pistol out of the shop and return here

        24   to this office.

        25         Q.    And as done previously, they turn into you

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 46 of 134 PageID #: 258
                                                                               46
         1   then the recording device?

         2         A.    That's correct.      And the evidence associated

         3   with the purchase.

         4         Q.    Now, you don't send the CI into Frazier's

         5   Pawn Shop again, correct?

         6         A.    No, that's correct.

         7         Q.    Do you send in an undercover agent or two at

         8   a later point?

         9         A.    Yes.

        10         Q.    Okay.    And then tell us a little bit about

        11   that.

        12         A.    So what we wanted to establish was that

        13   Mr. Hoffman wasn't just solely dealing with our

        14   confidential informant, that he was willing to deal

        15   with other people as far as straw purchases.            So on

        16   January 18, 2018, we sent in Special Agent Nasir

        17   Sessoms and Special Agent Sabrina Hager to Frazier's

        18   Pawn Shop to conduct a multiple sales straw purchase,

        19   and when I say multiple sales, that's two pistols with

        20   between -- with Agent Sabrina Hager posing as she is

        21   the one that's going to complete the ATF Form 4473 but

        22   that the firearms are going to Agent Sessoms.

        23         Q.    Okay.    And Agent Hager then, is she a

        24   resident of West Virginia?

        25         A.    Her undercover driver's license shows that

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 47 of 134 PageID #: 259
                                                                               47
         1   she is a resident of West Virginia.

         2         Q.    Okay.    And how about Agent Sessoms and his

         3   undercover driver's license?

         4         A.    Agent Sessoms's undercover driver's license

         5   shows him to be a resident of Maryland.

         6         Q.    And so what happens?       You again use a

         7   transmitter recording device when sending them in?

         8         A.    Yes, that's correct.

         9         Q.    And this time it's audio and visual as done

        10   previously?

        11         A.    Yes.    The audio recording device was places

        12   with Agent Hager, and the video recording device was

        13   with Agent Sessoms.

        14         Q.    Okay.    And are both of those recordings

        15   included on Government Exhibit 5?

        16         A.    Yes, that's correct.

        17         Q.    Okay.    Let's just have you then summarize for

        18   us what happens when the two agents go in on January

        19   18, 2018.

        20         A.    If I could please correct.        The video

        21   recording of this transaction, so Agent Sessoms had a

        22   video recording device on him.         Agent Hager had a

        23   transmitting device that we could listen to but was not

        24   recording.     So on Exhibit 5 is only a video recording

        25   of this transaction.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 48 of 134 PageID #: 260
                                                                               48
         1         Q.    Okay.

         2         A.    I apologize.

         3         Q.    Okay.    But is there -- there's no audio to --

         4         A.    There is audio on the video recording.

         5         Q.    I see.

         6         A.    Yeah.

         7         Q.    Okay.    What happens when they go in?

         8         A.    The two UCs go in and are at the firearms

         9   counter.     Mr. Frazier is present.       He's having a

        10   conversation with the cashier.         He then ends that

        11   conversation, walks over, ask the UCs if they needed

        12   some help.     Agent Hager replied she was just looking

        13   around.    Frazier then asks the UCs if they were waiting

        14   on Mr. Hoffman, and they replied that they were.

        15         Q.    Okay.    At that point or at some point

        16   thereafter, does Mr. Hoffman come over and talk with

        17   the undercover agents?

        18         A.    Yes.     Mr. Hoffman comes over and speaks with

        19   both of the UCs.

        20         Q.    Okay.    And Hoffman asks the UCs something to

        21   the effect of what you looking for today, correct?

        22         A.    Yes, that's correct.       And Agent Hager replied

        23   she was looking for some handguns while using hand

        24   gestures to say that they were -- that Mr. Hoffman

        25   needed to speak with Agent Sessoms with regard to the

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 49 of 134 PageID #: 261
                                                                               49
         1   firearms.

         2         Q.    Okay.    Now, Special Agent Hager, had she been

         3   in there before?

         4         A.    That's correct.      She was in there with the CI

         5   on the previous transaction.

         6         Q.    I see.     But she indicated again that she

         7   would be there again purchasing a firearm for the other

         8   agent?

         9         A.    That's correct.

        10         Q.    All right.     What happens after this happens,

        11   the gesture's made?

        12         A.    Agent Sessoms than at that point points to a

        13   FN 9mm handgun.       There is some exchange between Agent

        14   Sessoms and Hoffman about the functionality of the

        15   firearm, and Agent Sessoms then also points to a

        16   Springfield .45 caliber handgun which is located in the

        17   display case.

        18         Q.    Okay.    At some point, does it become clear to

        19   Hoffman that Agent Sessoms is not from the state of

        20   Virginia or not a resident of the state of West

        21   Virginia, excuse me?

        22         A.    Yes.     Mr. Hoffman asks Agent Sessoms where

        23   are you from, and Agent Hager then interjects and says

        24   that she would be handling the transaction.            Hoffman

        25   then basically demands that the UCs listen to him and

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 50 of 134 PageID #: 262
                                                                               50
         1   explained to them and wanted them to understand he was

         2   basically giving them some cautionary advice and

         3   explained that -- again asks Agent Sessoms where he was

         4   from.      Agent Sessoms advises Mr. Hoffman he is from

         5   Maryland.

         6                Mr. Hoffman then warns Agent Sessoms that if

         7   he gets it under Agent Sessoms's name or -- I'm sorry.

         8   He looks at Agent Hager and says, if you get the

         9   firearm under your name and you give it to Agent

        10   Sessoms and it's not registered in Maryland, that it's

        11   a felony in Maryland and that it has to be at some

        12   point transferred to him as a Maryland resident.             And

        13   if it isn't transferred to him as a Maryland resident,

        14   he turned and then looked at Agent Hager and said,

        15   that -- or I'm sorry -- Agent Sessoms and says, if you

        16   get caught with it and it's unregistered, you're going

        17   to jail for a long time in Maryland.

        18                He then turned back to Agent Hager and said

        19   if you buy it, it is classified as a straw purchase,

        20   and then if he gets caught with it and it's under your

        21   name, you are looking at 10 years.

        22         Q.     So, again, based on this cautionary note that

        23   Hoffman tells the two undercover agents, does he

        24   accurately capture the law?

        25         A.     That's correct.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 51 of 134 PageID #: 263
                                                                               51
         1         Q.    Okay.

         2         A.    They --

         3         Q.    What happens after -- yeah.

         4         A.    They have some more exchange of the legality

         5   and the consequences of illegal firearm transfers.               At

         6   the conclusion of that, Mr. Hoffman asks Special Agent

         7   Sessoms what do you want to do today with the fact that

         8   I just explained all this to you, and Agent Hager

         9   looked over at Agent Sessoms and said, are you

        10   satisfied with the firearms previously chosen?             And

        11   Agent Sessoms said yes or, you know, responded in

        12   affirmation of that, in the presence of Mr. Hoffman.

        13   And so then Agent Hager then advised Mr. Hoffman that

        14   she wanted to purchase the two firearms chosen by Agent

        15   Sessoms.

        16         Q.    Okay.     Based on the recording and your

        17   watching the recording, watching the encounter, was it

        18   clear to you that the individual who was going to be

        19   purchasing them, the actual buyer was going to be Agent

        20   Sessoms?

        21         A.    That's correct.

        22         Q.    And that would have been made clear to

        23   Mr. Hoffman?

        24         A.    Yes, it was.

        25         Q.    Nevertheless, Agent Hager fills out the Form

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 52 of 134 PageID #: 264
                                                                               52
         1   4473?

         2         A.    That's correct.

         3         Q.    And the transaction is completed as before at

         4   the cash register?

         5         A.    Yes, it was.

         6         Q.    With Hoffman shouting out the price?

         7         A.    Yes.

         8         Q.    Okay.    And on that occasion, who pays for the

         9   two firearms?

        10         A.    Agent Sessoms pays for the firearms, and to

        11   note, that the employee that was the cashier and rang

        12   up Agent Sessoms was Kevin Kidrick, an employee of

        13   Frazier's Pawn Shop.

        14         Q.    Okay.    What happens after, you know,

        15   completing the transaction?

        16         A.    The agents leave with the firearms, and

        17   again, Agent Sessoms attempts to take possession of the

        18   firearm cases, and Hoffman advises that Agent Hager

        19   needs to carry the firearms out of the store because

        20   she was the purchaser of record, and so Agent Hager

        21   then took possession of the firearms, and they exited

        22   the store.     Once outside, Agent Hager then hands Agent

        23   Sessoms the firearms, they're placed in the vehicle,

        24   and they both depart Frazier's Pawn Shop.

        25         Q.    Now, was Mr. Frazier around at all during

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 53 of 134 PageID #: 265
                                                                               53
         1   this transaction?

         2         A.    Yes, he was.

         3         Q.    And can you tell us about that?

         4         A.    The undercover agents advised that

         5   Mr. Frazier was in the vicinity of where the

         6   transactions were occurring, and they felt that

         7   Mr. Frazier would have been able to have heard what was

         8   taking place.      And also to note, too, in a subsequent

         9   interview with Kevin Kidrick, the cashier, Kevin

        10   Kidrick admitted that he identified this transaction as

        11   a straw purchase but did nothing to stop it.

        12         Q.    All right.     And so following this, at some

        13   point you conducted a search warrant at Frazier's Pawn

        14   Shop; is that correct?

        15         A.    Yes.   I obtained a federal search warrant

        16   through the U.S. Magistrate Court here in Martinsburg,

        17   West Virginia, and on January 24, 2018, we executed a

        18   federal search warrant of Frazier's Pawn Shop.

        19         Q.    All right.     And was anything seized during

        20   that search warrant?

        21         A.    Yes.   Numerous items in support of this

        22   investigation were seized from the business premises to

        23   include 11 firearms, ammunition, computers, cellular

        24   telephones, and FFL records and documents.

        25         Q.    And you had an opportunity then to go through

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 54 of 134 PageID #: 266
                                                                               54
         1   those records that you had seized?

         2         A.    Yes, I did.

         3         Q.    Okay.    And did you have an opportunity to

         4   examine whether all the firearms that were there were

         5   correctly annotated and included on their acquisition

         6   and disposition record?

         7         A.    Yes, I was.

         8         Q.    And were there any firearms there at

         9   Frazier's Pawn Shop that were not included on what's

        10   known as the A&D book?

        11         A.    So the Industry Operations part would be

        12   better able to answer that question.           I can tell you

        13   from my examination, the Industry Operations

        14   investigators did a much thorough check of that, but

        15   there were two firearms that I identified that I was

        16   able to show were taken in just prior to the execution

        17   of the federal search warrant that were not documented

        18   on the acquisition and disposition books that should

        19   have been within a timely manner.

        20         Q.    Okay.    You also identified another 4473

        21   that -- or a couple of 4473s that gave you some

        22   concern.

        23               MR. BOYER:     And I'll include this as

        24   Government Exhibit 6.       This is a two-page document --

        25   I'm sorry.     It's an eight-page document which contains

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 55 of 134 PageID #: 267
                                                                               55
         1   two complete Form 4473s and the receipts associated

         2   with those transactions.        I'm handing a copy of

         3   Government's Exhibit 6 to the Hearing Officer, to Mr.

         4   Frazier, and the court reporter.

         5               HEARING OFFICER FRONCZAK:        Government's

         6   Exhibit 6 is accepted into the record.

         7   (Government's Exhibit 6 marked and received in

         8   evidence.)

         9               BY MR. BOYER:

        10         Q.    And, Agent Martin, I'll allow you to take a

        11   look at Government Exhibit 6 as well.           Do these look

        12   familiar to you?

        13         A.    Yes, they do.

        14         Q.    What are these?

        15         A.    These are two ATF Form 4473s that we

        16   discovered during a thorough examination of

        17   Mr. Frazier's FFL records, and what had brought it to

        18   our attention was both of these ATF Form 4473s were

        19   completed in Mr. Hoffman's name.          However, there were

        20   handwritten receipts showing that these firearms went

        21   to other individuals.

        22         Q.    I see.    Did you have an opportunity to ask

        23   Mr. Hoffman about these transactions?

        24         A.    Yes, I did.     So for the ATF Form 4473 with a

        25   transaction record number of 5446, that's involving the

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 56 of 134 PageID #: 268
                                                                               56
         1   sale of a Remington Model 870, 20-gauge shotgun with

         2   serial number C925158.        That transfer date to

         3   Mr. Hoffman was on April 21, 2017.          When confronted

         4   with this -- and there was a handwritten receipt that

         5   was made out for this firearm to a Michele Crews.

         6               When confronted with this, Mr. Hoffman

         7   advised that Michele Crews at the time was his

         8   girlfriend, that she had came in to Frazier's Pawn

         9   Shop, had paid for the firearm and was given a

        10   handwritten receipt, and that Mr. Hoffman later

        11   completed the ATF Form 4473 in his name and went

        12   through the NICS background check and then gave the

        13   firearm to Mrs. Crews.

        14         Q.    Okay.    And did he also, Mr. Hoffman, speak to

        15   the other number, the 5632, this other --

        16         A.    Yes.    So the other ATF Form 4473 with a

        17   transaction number of 5632, that was involving a Glock

        18   pistol, Model 19, 9mm, with serial number AMCS728.

        19   That was transferred to Mr. Hoffman on July 29, 2017.

        20   There was a handwritten receipt that was for this

        21   firearm to an Audrea Crews.         Mr. Hoffman advised that

        22   Audrea Crews was Michele Crews's daughter.            Mr. Hoffman

        23   identified her as like a stepdaughter and advised that

        24   Audrea Crews was 18 years old at the time of this

        25   purchase and that she paid for half the firearm, that

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 57 of 134 PageID #: 269
                                                                               57
         1   Mr. Hoffman completed the ATF Form 4473 for this

         2   firearm, went through the background check, and then

         3   gave it to Audrea Crews.

         4         Q.    So Audrea Crews is underage and is unable

         5   then to lawfully purchase a handgun?

         6         A.    That's correct.      At 18 years of age, this is

         7   a violation of federal law, yes.

         8         Q.    And because she is underage, then Hoffman

         9   says that he was then putting his name down as the

        10   actual purchaser?

        11         A.    That's correct.

        12         Q.    When, in fact, he was not?

        13         A.    That's correct.

        14         Q.    And did Mr. Hoffman say that Mr. Frazier was

        15   aware of these transactions?

        16         A.    Yes.   In subsequent interviews, Mr. Hoffman

        17   says that any time there were any kind of transactions

        18   at the pawn shop there involving employees, that those

        19   transactions had to go through and be approved by

        20   Mr. Frazier so that there wasn't any, you know, low

        21   pricing or to ensure that it was beneficial for the

        22   pawn shop.

        23         Q.    So that makes sense.       You don't want to give

        24   your employees an incredible deal on firearms.

        25         A.    That's correct.      So Mr. Hoffman advised both

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 58 of 134 PageID #: 270
                                                                               58
         1   of these firearm purchases that we just described, that

         2   Mr. Frazier were aware of them and approved them.

         3         Q.    Okay.    And did he mention other occasions

         4   where he had talked to Mr. Frazier about, you know,

         5   concerns that he may have had or other transactions

         6   that may have been questionable?

         7         A.    So in subsequent interviews, Mr. Hoffman

         8   advised that Mr. Frazier was aware and facilitated all

         9   the firearms transactions at Frazier's Pawn Shop.

        10   Mr. Hoffman explained that during the first purchase on

        11   October 18th, when he went to the back office -- now

        12   Mr. Hoffman explains this, but based on our recordings

        13   and based on our undercover agents' testimonies, we

        14   believe it's going to be -- that he's mistaken and it

        15   is the second firearms straw purchase that we did on

        16   October 24th.

        17               Mr. Hoffman says again that when they went to

        18   the back, Mr. Frazier came back with him.            Hoffman

        19   advised Mr. Frazier that the CI had a record and that

        20   the female undercover agent was purchasing the firearm.

        21   Mr. Frazier directed Mr. Hoffman to still proceed with

        22   the firearm sale.

        23               Mr. Hoffman says approximately 20 times over

        24   the course of his employment there at Frazier's Pawn

        25   Shop, that he asked Mr. Frazier for guidance on

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 59 of 134 PageID #: 271
                                                                               59
         1   questionable firearms transactions and that Mr. Frazier

         2   always gave Mr. Hoffman a proceed.          Mr. Hoffman advised

         3   that Mr. Frazier at no point during his employment

         4   there, when he came to him with these questionable

         5   firearms transactions, that at no point did Mr. Frazier

         6   decline a firearm sale.

         7               MR. BOYER:     That's all the questions I have

         8   for you, Agent Martin.

         9               HEARING OFFICER FRONCZAK:        At this time, do

        10   you have any questions that you would like to ask --

        11               MR. FRAZIER:     Yeah, maybe a couple.

        12               HEARING OFFICER FRONCZAK:        -- regarding

        13   Exhibit 5 and Exhibit 6?

        14               MR. FRAZIER:     Five and six.

        15               HEARING OFFICER FRONCZAK:        Five is the --

        16               MR. FRAZIER:     Five is --

        17               HEARING OFFICER FRONCZAK:        Right.

        18               MR. FRAZIER:     A lot of this is just news to

        19   me as far as recordings and everybody coming in here,

        20   besides everybody coming in on the 24th of '18 with a

        21   search warrant, a lot of this stuff.

        22               And I do see that it looked like Bill bought

        23   this first rifle that he's got a receipt to -- I guess

        24   it's Michele somebody.        He personally -- it look like

        25   he bought it in April of '17, and then why he would

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 60 of 134 PageID #: 272
                                                                               60
         1   have a receipt, July of '17, that's kind of weird to

         2   me.     I mean he bought the gun himself in his name and

         3   then the receipt is 3 months later.          And as far as what

         4   he's saying is news to me also.

         5                But a couple of -- and I apologize for not

         6   having paper and pen to write on, to write questions

         7   down.      I'm trying to recall from memory.       Once again, I

         8   didn't know this was going to be a hearing.            I thought

         9   it was going to be a hearing, well, like previous

        10   hearings in the past where I went in and talked about

        11   the violations.      Anyways.

        12                          CROSS-EXAMINATION

        13                BY MR. FRAZIER:

        14         Q.     But you had mentioned one that Bill was

        15   selling guns out of the back.         Did you mean out of the

        16   back of the building, out on the back parking lot, or

        17   out of the back somewhere else?

        18         A.     So when I indicated that there was

        19   information that there were firearm sales that were

        20   taking place out the back door, that is not me being

        21   specific of literally at the rear entrance of the shop

        22   or in the rear parking lot.         But it was -- the

        23   information obtained was that there were basically

        24   firearm transactions that were occurring there with, as

        25   I explained earlier, off the books with no completion

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 61 of 134 PageID #: 273
                                                                               61
         1   of an ATF Form 4473 or NICS background check.              So

         2   that's what I meant by that.

         3         Q.    Did I guess Mr. Hoffman say where those guns

         4   came from?

         5         A.    As far as the off-the-book transactions?

         6         Q.    Right.

         7         A.    The only thing, and has been testified to

         8   earlier, that during the exchange with the confidential

         9   informant, all Mr. Hoffman said was that he would

        10   occasionally get firearms off the streets.            He

        11   references that he would get a firearm with no

        12   contacts, and that if he came across one of those

        13   firearms, that he would sell the firearm again off the

        14   books to the informant.        That's all he referenced.

        15         Q.    But he never said he sold them out of the

        16   building off the books where the gun would -- he's

        17   selling it to someone else, one of the pawn shop's

        18   personal guns that came in through the system?

        19         A.    So your question is he's saying that he would

        20   be selling the firearm that didn't come in and wasn't

        21   entered into your acquisition and disposition books or

        22   a part of your inventory?

        23         Q.    Yes.

        24         A.    Yes, that's what we assumed he was referring

        25   to.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 62 of 134 PageID #: 274
                                                                               62
         1               MR. FRAZIER:     Besides that, I don't have any

         2   questions right now.

         3               HEARING OFFICER FRONCZAK:        I just wanted to

         4   add one thing.      A hearing brochure describing the

         5   hearing was provided you on February 14 of 2019.             It

         6   described the whole procedure, what was going to take

         7   place.

         8               MR. FRAZIER:     Yeah, and like I say, I just --

         9   when I talked, and I don't remember who I talked to,

        10   whether it was you or it could have been, just that you

        11   had said it would be an informal hearing, and I mean I

        12   guess at this point, I'm thinking it's not an informal

        13   hearing.    I probably would have brought an attorney if

        14   I thought it was like this, but yeah.

        15               HEARING OFFICER FRONCZAK:        Informal hearing

        16   means it's not a court proceeding.          It's not a court

        17   proceeding.     It's just an informal hearing.

        18               BY MR. FRAZIER:

        19         Q.    I guess I have one more question about Bill.

        20   And he's saying that I personally knew of all the

        21   transactions that went through there.           When did he give

        22   you that information?

        23         A.    He gave me this information in several

        24   interviews throughout the course of this investigation.

        25         Q.    You don't have the time frame?

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 63 of 134 PageID #: 275
                                                                               63
         1          A.     It's -- so we interviewed him -- let me see

         2   here.       I can tell you when we sat down with him.        So I

         3   sat down with him here on July 11th at this office and

         4   interviewed Mr. Hoffman, and then I sat down with him

         5   again on March -- so July 11 of -- let me see here.

         6   Bear with me.       I apologize.    July 11 of 2018, I sat

         7   down with Mr. Hoffman for an interview, and then March

         8   20, 2019, we sat down with Mr. Hoffman here in an

         9   interview.       And so most of what I stated that

        10   Mr. Hoffman provided us was during the course of those

        11   interviews.

        12          Q.     But when he said that I personally knew that,

        13   you don't know which date it was, whether it was March

        14   or July?

        15          A.     He definitely -- that part he stated was on

        16   March 20, 2019.       During that interview, he stated to us

        17   that you were aware of these transactions.

        18                 HEARING OFFICER FRONCZAK:      Anything else?

        19                 MR. FRAZIER:     No, sir.

        20                 MR. BOYER:     Just very quick follow-up if I

        21   can.

        22                         REDIRECT EXAMINATION

        23                 BY MR. BOYER:

        24          Q.     Sir, as far as this conversation of what was

        25   relayed to you by Mr. Hoffman concerning Mr. Frazier's

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 64 of 134 PageID #: 276
                                                                               64
         1   knowledge of these transactions, was that, in fact,

         2   corroborated by the undercover agent that was within

         3   the store during that transaction?

         4         A.    What was corroborated was that Mr. Frazier

         5   went back with Mr. Hoffman into a back office or an

         6   area outside of view from the shop area and at the time

         7   of the transactions.

         8         Q.    At the time Mr. Hoffman was going back to run

         9   the NICS background check for that particular

        10   transaction?

        11         A.    That's correct.

        12               MR. FRAZIER:     And for the record, just so you

        13   know, that I have another office for another business

        14   that goes through that office, and that's where I would

        15   have been heading in the first place.

        16               HEARING OFFICER FRONCZAK:        Does anybody need

        17   to take a break at this time?

        18               MR. VANN:    Why don't we take a break and

        19   we'll get --

        20               HEARING OFFICER FRONCZAK:        At this time at

        21   11:22, we'll be off the record.

        22               (Off the record at 11:22 a.m.)

        23               (On the record at 11:36 a.m.)

        24               HEARING OFFICER FRONCZAK:        It is 11:36, and

        25   we are back on the record.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 65 of 134 PageID #: 277
                                                                               65
         1               MR. BOYER:     Before we jump into it, I

         2   understand the court reporter had some additional

         3   questions in terms of spelling for the witness.

         4               COURT REPORTER:      FLETC is one.

         5               THE WITNESS:     That is the Federal Law

         6   Enforcement Training Center, FLETC.

         7               MR. BOYER:     FLETC.

         8               THE WITNESS:     Yep.

         9               COURT REPORTER:      NICS.

        10               THE WITNESS:     Is N-I-C-S.

        11               COURT REPORTER:      Okay.

        12               THE WITNESS:     And that stands for National

        13   Instance Background Check System.

        14               COURT REPORTER:      Rebish.

        15               THE WITNESS:     Rebish is R-e-b-i-s-h.

        16               COURT REPORTER:      You mentioned parts of the

        17   trigger.    Sear.

        18               THE WITNESS:     Yeah, sear is s-e-a-r.

        19               COURT REPORTER:      Okay.     That's good.   Thank

        20   you.

        21               THE WITNESS:     Okay.

        22               COURT REPORTER:      Tomlinson.     T -- Tomlinson.

        23               THE WITNESS:     Yeah, and her spelling is T-o-

        24   m --

        25               MR. VANN:    l-i-n-s-o-n.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 66 of 134 PageID #: 278
                                                                               66
         1               THE WITNESS:     -- l-i-n-s-o-n.

         2               MR. VANN:    Yeah.

         3               THE WITNESS:     I couldn't remember if there

         4   was a B there.

         5               COURT REPORTER:      Hager.

         6               THE WITNESS:     Is H-a-g-a-r or no wait, e-r,

         7   I'm sorry, e-r, yeah, Hager, H-a-g-e-r.

         8               COURT REPORTER:      And then there was Nasir --

         9               THE WITNESS:     And his first name spelling is

        10   N-a-s-i-r, and his last name spelling is S-e-s-s-o-m-s.

        11               COURT REPORTER:      Kidrick, Kevin.

        12               THE WITNESS:     Yes, it's K-i-d-r-i-c-k.

        13               COURT REPORTER:      And Cruz, C-r-u-z?

        14               THE WITNESS:     Yes, oh, I'm sorry.       Crews

        15   is -- the receipt is -- I think it's C --

        16               MR. BOYER:     C-r-e-w-s.

        17               THE WITNESS:     Yes, that's it.

        18               COURT REPORTER:      Okay.    That's good.    Thank

        19   you.

        20               MR. BOYER:     Yeah, Hearing Officer, I just

        21   wanted to ask just clarification with Agent Martin here

        22   concerning the firearms that were initially recovered

        23   as part of the search warrant, seized as part of the

        24   search warrant at Frazier's Pawn Shop but were not

        25   properly annotated within the acquisition and

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 67 of 134 PageID #: 279
                                                                               67
         1   disposition book.

         2               BY MR. BOYER:

         3         Q.    Agent Martin, let's go back and hit upon that

         4   real quick.     Initially, there were 10 firearms; is that

         5   correct?    That initially did not appear on Frazier's

         6   acquisition and disposition book?

         7         A.    That's correct.

         8         Q.    All right.     And were you able to find out

         9   when those were taken into his inventory?

        10         A.    So I can speak for the eight firearms that we

        11   showed.    The other two firearms, we eventually found in

        12   the A&D book.       We had to do some checking though to

        13   find those.

        14         Q.    Okay.

        15         A.    So after a review of the FFL records and

        16   computer evidence --

        17         Q.    Well, before going through this specific

        18   phase, let me just --

        19         A.    Yes, sir.

        20         Q.    -- ask.     The search warrant was performed

        21   when?

        22         A.    On January 24, 2018.

        23         Q.    Okay.     Were any of those then taken into

        24   inventory let's say 30 days prior to the execution of

        25   the search warrant?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 68 of 134 PageID #: 280
                                                                               68
         1         A.    Yes, that's -- yes.

         2         Q.    Okay.    How soon in time would any of those

         3   have been brought into inventory?

         4         A.    The soonest was January 10, 2018.

         5         Q.    So that's outside of the 30-day window,

         6   right?

         7         A.    No, those two were not.

         8         Q.    Okay.    I'm sorry.    Okay.    So were any of them

         9   taken in the prior 2 days?

        10         A.    Yes, yes, they were.       All 10 were taken in 2

        11   days before, or longer than 2 days.

        12         Q.    Longer than 2 days?

        13         A.    Yes.

        14         Q.    That's what I'm going for.        All of these were

        15   at the outside of the 2-day window?

        16         A.    That's correct.

        17         Q.    And then just a clarification, initially

        18   there were 10 but then 2 were later identified or --

        19         A.    That's correct.

        20         Q.    -- accounted for?

        21         A.    Yes.

        22         Q.    And can you tell us about that?

        23         A.    So with a review of the FFL records, and

        24   particularly the acquisition and disposition books, and

        25   with the computer evidence that we seized, the Pawn

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 69 of 134 PageID #: 281
                                                                               69
         1   Master Program, we were able to determine that it was

         2   just a matter of two of the firearms were accounted in

         3   the acquisition and disposition books but just like off

         4   dates.     So those were accounted for that were showing

         5   in the book.

         6         Q.    I see.    But eight of them were not accounted

         7   for within those within those --

         8         A.    Yes, eight firearms were not properly

         9   recorded in Frazier's Pawn Shop acquisition and

        10   disposition books.

        11               MR. BOYER:     Thank you, Agent Martin.

        12               HEARING OFFICER FRONCZAK:        For my

        13   clarification purposes, you're talking about a 2-day

        14   window.    Can you please explain that 2-day window?

        15               MR. BOYER:     Absolutely.    So I didn't do that

        16   very artfully.       So let me try that again.

        17               BY MR. BOYER:

        18         Q.    Were any of these firearms taken into

        19   inventory for the first time within 2 days of the

        20   execution of the search warrant?

        21         A.    No, they were not.

        22         Q.    All of the firearms then, these 10 firearms

        23   that we're referring to, would have been taken into

        24   inventory well before the execution of the search

        25   warrant?

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 70 of 134 PageID #: 282
                                                                               70
         1         A.    That's correct.

         2               MR. BOYER:     And so, Mr. Hearing Officer, the

         3   specific reference and the reason why that's pertinent

         4   for the hearing is that referring to 27 C.F.R.

         5   478.125(e), which requires that any firearms basically

         6   have until the close of the next business day when

         7   taking firearms into the inventory to annotate them

         8   within their A&D book.

         9               That's all the questions we have.

        10   Mr. Frazier, any follow up?

        11                         RECROSS-EXAMINATION

        12               BY MR. FRAZIER:

        13         Q.    The firearms that are in question, you're

        14   talking about the 10 firearms.         Two of those you found

        15   in the logbooks like they were supposed to be, and the

        16   other eight, they were not in the logbooks but they

        17   were in our Pawn Master Program, where we bought and

        18   had a contract on.       That's correct, right?

        19         A.    Honestly, I cannot say which -- but, yes, I

        20   believe most of them were.        I don't think that there

        21   were any firearms that weren't.         I honestly cannot

        22   recall, to answer your question, which firearms out of

        23   these eight were in your Pawn Master Program.             All I

        24   can say is that based on my review of your FFL records,

        25   along with that computer evidence, that these eight

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 71 of 134 PageID #: 283
                                                                               71
         1   firearms were not properly recorded in the acquisition

         2   and disposition books.        But to say which ones were in

         3   that Pawn Master Program and not in your A&D books at

         4   this time, I can't answer that with what I have in

         5   front of me.

         6         Q.    And just a couple of questions previously,

         7   when you said earlier that when Mr. Hoffman bought a

         8   handgun for his stepdaughter, is a father allowed to

         9   buy a gun for someone under 21 that is at least 18 and

        10   give as a gift?

        11         A.    A biological parent can buy a pistol for a

        12   child, but in this particular case, based on the

        13   circumstances, this was not a gift.          Mr. Hoffman

        14   admitted that Audrea Crews paid for half of the

        15   firearm, and Mr. Hoffman admitted that he conducted

        16   that transaction in his name because she could not go

        17   in and legally purchase the pistol at the age of 18.

        18   But I believe under West Virginia state law, that a

        19   parent can provide their biological child a pistol for

        20   the purposes of, you know, farming and that nature, and

        21   that they can possess it, but as we've indicated

        22   earlier though, this transaction would have been -- is

        23   a violation of federal firearms laws.

        24         Q.    Was he charged with any one of those and his

        25   girlfriend or his stepdaughter?

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 72 of 134 PageID #: 284
                                                                               72
         1         A.    I recommended charges for those two

         2   transactions to the U.S. Attorney's Office, but he was

         3   not charged with that, no.

         4         Q.    One more question about Christopher Rebish.

         5         A.    Yes.

         6         Q.    You had said earlier that he had said he had

         7   bought quite a few guns from I guess out the back.              As

         8   far as did he say, was it -- did he come in the

         9   building to get those guns, or did he buy them just

        10   from Bill Hoffman somewhere else?

        11         A.    He didn't indicate a specific location.           He

        12   did indicate though that he did purchase firearms there

        13   at the pawn shop, but he didn't indicate a specific

        14   location like in the back parking lot or where exactly

        15   on the premises, but he just stated that he had

        16   purchased several firearms off the books with no

        17   paperwork in a 3-year time frame from Frazier's Pawn

        18   Shop.

        19         Q.    Did he have any records of that, what he

        20   bought?

        21         A.    No.

        22               MR. FRAZIER:     Okay.    That's all I've got

        23   right now.

        24               HEARING OFFICER FRONCZAK:        Thank you.

        25               MR. BOYER:     Just to clarify, Mr. Hearing

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 73 of 134 PageID #: 285
                                                                               73
         1   Officer, I just want to note that those transactions

         2   that were mentioned as part of Agent Martin's testimony

         3   relating to Rebish and off-the-book sales are not part

         4   of the revocation, are not part of the notice for the

         5   denial of application, renewal application.

         6               HEARING OFFICER FRONCZAK:        Noted.    Thank you.

         7               MR. BOYER:     That's all we have.

         8               (Witness excused.)

         9               MR. BOYER:     Should we call our next witness?

        10               HEARING OFFICER FRONCZAK:        Sure.    Go right

        11   ahead.

        12   (Whereupon,

        13                              EILEEN VALLS

        14   was called as a witness by and on behalf of the

        15   Government and was examined and testified as follows:)

        16                          DIRECT EXAMINATION

        17               BY MR. BOYER:

        18         Q.    Can you please state your full name and

        19   occupation for the record?

        20         A.    Eileen Valls.     Do you want me to spell my

        21   last name?

        22         Q.    Please.

        23         A.    V as in Victor, a-l-l-s as in Sam, and my

        24   occupation is Industry Operations Investigator.

        25         Q.    Okay.     What is an Industry Operations

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 74 of 134 PageID #: 286
                                                                               74
         1   Investigator?

         2         A.    I go out and perform compliance inspections

         3   as well as qualifications on federal firearms

         4   licensees, people who want federal firearms licenses or

         5   who want federal explosive licenses and permits.

         6         Q.    Then are you employed by the Bureau, Alcohol,

         7   Tobacco and Explosives?

         8         A.    Yes, that's right.

         9         Q.    Okay.    How long have you been with ATF?

        10         A.    I've been with ATF since 1992.         I've been in

        11   my current position since 2001.

        12         Q.    Prior to assuming this current position in

        13   2001, did you receive any training?

        14         A.    Yes, I did.

        15         Q.    And what did that training entail?

        16         A.    They sent us to the Federal Law Enforcement

        17   Training Center in Glynco, Georgia, for 8 weeks, and

        18   then we had on-the-job training after that.

        19         Q.    Did a portion of either the training received

        20   at FLETC or this on-the-job training include training

        21   on federal firearms laws and regulations?

        22         A.    Yes, it did.

        23         Q.    Can you speak -- I know that's very broad,

        24   but can you speak generally to the training that you

        25   received as it pertained to laws and regulations?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 75 of 134 PageID #: 287
                                                                               75
         1          A.   In FLETC, they went over mock compliance

         2   inspections, they went over the regulations in detail,

         3   they gave us the regulations book.          We went through it

         4   and had tests on it.       We had to pass with a certain

         5   GPA.    Otherwise, we wouldn't graduate from FLETC.           When

         6   we did on-the-job training, we also extensively had to

         7   go through the regulations, read them, get to know them

         8   so that we could apply them in our position.

         9          Q.   In the course of your time then as an IOI,

        10   since 2001, how many, and again this is not a firm

        11   figure but just an estimate, how many inspections have

        12   you performed?

        13          A.   Thousands.     I couldn't even begin to guess.

        14          Q.   All right.

        15          A.   Thousands.

        16          Q.   And what does -- there are two types of

        17   inspections, right?       If an individual applies for an

        18   application, is that going to involve an inspection

        19   or --

        20          A.   It's qualifications.       So we're going to

        21   basically qualify that they have a business premises,

        22   what they're going to be doing with their license, that

        23   they actually have a valid business.           That would be the

        24   qualification.      And the compliance inspection would be

        25   if they currently hold a license, we would go in and

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 76 of 134 PageID #: 288
                                                                               76
         1   complete an inventory, review forms and give violations

         2   if there are any, and also go over the rules and

         3   regulations at the end of each inspection.

         4         Q.    All right.     So whether it's a qualification

         5   inspection or a compliance inspection, then you engage

         6   with the individual or the licensee what the federal

         7   firearms laws and regulations are?

         8         A.    Absolutely, yes.

         9         Q.    And you go over them in detail?

        10         A.    Yes.

        11         Q.    And how is it that you can -- is there a way

        12   to account for the fact that you've gone over these

        13   federal firearms laws and regulations with them?

        14         A.    Yes.   ATF has an acknowledgement form that we

        15   go over, and everything that applies to that particular

        16   licensee, I will go through and I will check off each

        17   one of them as I'm talking about it, and then both the

        18   licensee and I will sign at the bottom of the second

        19   page.

        20               MR. BOYER:     Great.   I'm going to go ahead and

        21   admit Government's Exhibit 7.         So it will be the

        22   acknowledgement of the federal firearms regulations.

        23   It's a two-page document, dated on the second page June

        24   30, 2009.     I'm giving a copy to the Hearing Officer,

        25   Mr. Frazier, and to the court reporter.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 77 of 134 PageID #: 289
                                                                               77
         1   (Government's Exhibit 7 marked and received in

         2   evidence.)

         3               BY MR. BOYER:

         4          Q.   As well as I'll show you a copy of

         5   Government's Exhibit 7 as well.         Is this the form that

         6   you are referring to?

         7          A.   This is.    This was not one of mine, but this

         8   is, yes.

         9          Q.   Okay.    And I notice here on the left, are you

        10   able to -- well, you said it's not yours.            Are you able

        11   to tell from the document whose it is?           There's a

        12   signature there.       It's hard to make out.

        13          A.   I really don't know whose signature that is.

        14   I could guess, but I don't know for sure.

        15          Q.   Okay.    And, likewise, there's an applicant's

        16   licensee signature.       Are you able to make that out at

        17   all?

        18          A.   Not particularly.

        19          Q.   Okay.    Okay.   But on the front page, it looks

        20   like under licensee name --

        21          A.   Yes.

        22          Q.   -- that indicates that you've got David

        23   Frazier among those who are on this?

        24          A.   That's correct.

        25          Q.   Okay.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 78 of 134 PageID #: 290
                                                                               78
         1         A.    Yes.

         2         Q.    And taking a look on, I notice on the front

         3   page, there are boxes right next to each term there.

         4   What are those, and what is the handwritten notes in

         5   each of them?

         6         A.    The handwritten that's in the boxes, the

         7   boxes I usually just check as I go through.            This one

         8   actually looks to be initialed, and the initials are

         9   DF.   So that would be David Frazier.

        10         Q.    And included in those I notice that there is

        11   under 2, there's also a box and there is straw

        12   purchase.

        13         A.    Yes, that's correct.

        14         Q.    All right.     And in preparation for this

        15   hearing today, you assisted me in tracking this

        16   document down.

        17         A.    That's correct, yes.

        18         Q.    Where did you find this document?

        19         A.    We requested it from the Licensing Center,

        20   from Kim Rowland who is one of the supervisors at the

        21   Licensing Center.

        22         Q.    And did it come from Frazier's Pawn Shop's

        23   official file?

        24         A.    As far as I understand.       I received it from

        25   Kim Rowland.       So she would have had to go into his file

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 79 of 134 PageID #: 291
                                                                               79
         1   to get that in microfiche.

         2         Q.    But you requested that they go into his

         3   official file --

         4         A.    Yes.

         5         Q.    -- and retrieve this document for you?

         6         A.    Yes.

         7         Q.    All right.     Fantastic.    And you've had

         8   some -- you're aware of Frazier's Pawn Shop?

         9         A.    Yes.

        10         Q.    Okay.    And would this date then, this 2009,

        11   does that correspond with when the qualification and

        12   inspection would have occurred?

        13         A.    I believe so.

        14         Q.    Okay.    He received his --

        15         A.    I'd have to check my files, but I believe so.

        16         Q.    He received his license in 2009?

        17         A.    Yes.

        18         Q.    Okay.

        19               HEARING OFFICER FRONCZAK:        I have one.     I

        20   have a question.       Mr. Frazier, is that your signature

        21   on page 2?

        22               MR. FRAZIER:     Yes.

        23               HEARING OFFICER FRONCZAK:        Thank you.

        24               MR. BOYER:     Mr. Hearing Officer, I'll admit

        25   Government Exhibit 8.       Again, a two-page document.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 80 of 134 PageID #: 292
                                                                               80
         1   This again is an acknowledgement of federal firearms

         2   regulations, dated on the second page, signature, ATF

         3   Investigator Katherine Lang dated May 7, 2010.             And,

         4   again, that will be Government Exhibit 8.            A copy for

         5   the Hearing Officer.

         6               HEARING OFFICER FRONCZAK:        Government Exhibit

         7   8 is entered for the record.

         8               MR. BOYER:     Court reporter and Ms. Valls.

         9   (Government's Exhibit 8 marked and received in

        10   evidence.)

        11               BY MR. BOYER:

        12         Q.    Again, it looks similar to the Government

        13   Exhibit 7.     Again, is this the same form that is gone

        14   through on a compliance inspection?

        15         A.    Yes, this is the same form.

        16         Q.    Okay.    And who is -- do you know Katherine

        17   Lang?

        18         A.    I do.

        19         Q.    Okay.    Who is Katherine Lang?

        20         A.    She is an Industry Operations Investigator as

        21   well.

        22         Q.    And, again, on the front page, those initials

        23   then indicate DF.

        24         A.    They do.

        25         Q.    Okay.    And the licensing name listed on this

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 81 of 134 PageID #: 293
                                                                               81
         1   is David Frazier?

         2         A.    Yes, it is.

         3         Q.    Okay.

         4               HEARING OFFICER FRONCZAK:        I have a follow-up

         5   question, too.      Mr. Frazier, that's your signature on

         6   page 2 again?

         7               MR. FRAZIER:     Yes.

         8               HEARING OFFICER FRONCZAK:        Thank you.

         9               MR. BOYER:     Mr. Hearing Officer, I'm marking

        10   Government Exhibit 9.       This is another acknowledgement

        11   of federal firearms regulations, a two-page document,

        12   second page dated March 14, 2012.          I'm handing a copy

        13   to the Hearing Officer, Mr. Frazier, and to the court

        14   reporter.

        15               HEARING OFFICER FRONCZAK:        Government Exhibit

        16   Number 9 is accepted into the record.

        17   (Government's Exhibit 9 marked and received in

        18   evidence.)

        19               BY MR. BOYER:

        20         Q.    And Ms. Valls.     Ms. Valls, does this look

        21   familiar to you?

        22         A.    Yes, it does.

        23         Q.    What is this?

        24         A.    This is an acknowledgement of federal

        25   firearms regulations that I completed on one of the

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 82 of 134 PageID #: 294
                                                                               82
         1   compliance inspections, one of Mr. Frazier's compliance

         2   inspections.

         3         Q.    And how do we know that this was -- how do

         4   you know that this is one that you completed?

         5         A.    It has my signature on the bottom of the

         6   second page.       It's also my handwriting on the first

         7   page.

         8         Q.    All right.     And you had mentioned before, you

         9   said, and it looks like there's a handwritten note

        10   there in the licensing name.

        11         A.    Yes.

        12         Q.    Is that your handwriting --

        13         A.    It is.

        14         Q.    -- written in, David Frazier?

        15         A.    Yes.

        16         Q.    Okay.    And you had mentioned earlier these

        17   slashes through these boxes.         What is that?

        18         A.    As I go through and I cover each topic with

        19   the licensee, I make a slash mark so that I know that

        20   I've already covered that topic.

        21         Q.    Okay.    Meaning that you would have talked in

        22   detail about each one of these provision?

        23         A.    Yes, and I also have handouts that I give

        24   them as well.       So, yes.

        25         Q.    And do you recall having this conversation

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 83 of 134 PageID #: 295
                                                                               83
         1   with Mr. Frazier?

         2         A.    I've had several of these conversations with

         3   Mr. Frazier.

         4         Q.    Okay.

         5         A.    So, yes.

         6         Q.    So you have discussed with him in the past

         7   his responsibilities as it pertains to federal firearms

         8   regulations?

         9         A.    Yes, many times.

        10         Q.    Okay.

        11               HEARING OFFICER FRONCZAK:        And, again,

        12   Mr. Frazier, that's your signature on page 2?

        13               MR. FRAZIER:     Yes.

        14               HEARING OFFICER FRONCZAK:        Thank you.

        15               BY MR. BOYER:

        16         Q.    And this was -- I'll note, this was in --

        17   this Government Exhibit 9, dated 2012.

        18         A.    Yes.

        19         Q.    Was there a compliance inspection done around

        20   2012?

        21         A.    Yes.

        22         Q.    Okay.    And did you perform that inspection,

        23   or were you involved in that inspection?

        24         A.    I was the lead for it, yes.

        25         Q.    Okay.    What did you find in your inspection?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 84 of 134 PageID #: 296
                                                                               84
         1         A.    I may have to go check my report of

         2   violations for that.

         3         Q.    Okay.    Well, I guess without --

         4         A.    I can't tell you off the top of my head.

         5         Q.    Were there any violations noted in your

         6   inspection?

         7         A.    Again, I'd have to go check.

         8         Q.    Okay.    I'm going to go ahead and show you

         9   what's been marked as Government's Exhibit 1.

        10               MR. BOYER:     Mr. Frazier, you've got a copy of

        11   Government Exhibit 1 already.

        12               MR. FRAZIER:     Yes.   Sorry.

        13               BY MR. BOYER:

        14         Q.    Okay.    Ms. Valls, if you would, this is the

        15   Notice to Deny Application that was issued to

        16   Mr. Frazier.     Would you mind taking a quick moment.

        17   You'll notice on page 3, it starts compliance

        18   inspection.

        19         A.    Page 2, compliance inspection.

        20         Q.    I'm sorry.     Well, on the top, it's marked

        21   page 2, but it's, in fact, for the exhibit, page 3.

        22         A.    It is, yes.

        23         Q.    But if you would, take a minute and review

        24   the compliance inspection.

        25         A.    We're talking about the 2012 inspection,

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 85 of 134 PageID #: 297
                                                                               85
         1   correct?

         2          Q.   Correct.

         3          A.   Okay.     So on page -- well, there's 4 at the

         4   top.    Number 7, this would be March 14, 2012 --

         5          Q.   Um-hum.

         6          A.   -- which should correspond with the -- I'm

         7   sorry -- March 14, 2012, which corresponds with your

         8   acknowledgement of federal firearms regulations, and it

         9   does say that Mr. Frazier was provided with a copy of a

        10   report of violations.       So there was a report of

        11   violations given at that inspection.

        12          Q.   Okay.

        13          A.   Yes.

        14          Q.   And can you give us an idea, and you

        15   certainly don't need to read them all from the exhibit,

        16   but there's a list of violations there on that page.

        17          A.   Yes.

        18          Q.   Can you give us an idea of some of the

        19   violations that were noted?

        20          A.   We have acquisition/disposition violations,

        21   as well as 4473 violations that we found during that

        22   inspection.

        23          Q.   As a result of this inspection and on finding

        24   these violations, did ATF take action?

        25          A.   Yes, we held a warning conference with

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 86 of 134 PageID #: 298
                                                                               86
         1   Mr. Frazier.

         2               MR. BOYER:     All right.    I'm going to mark

         3   this as Government Exhibit 10.          This is a six-page

         4   document, making up three two-page letters, the first

         5   letter dated July 11, 2012, second letter July 10,

         6   2012, third letter included within this exhibit is June

         7   20, 2012.     I'll hand Government Exhibit 10 to the

         8   Hearing Officer, one to Mr. Frazier --

         9   (Government's Exhibit 10 marked for identification.)

        10               HEARING OFFICER FRONCZAK:        What are these

        11   exhibits specifically?

        12               MR. BOYER:     It's all in one.      So these three

        13   letters will make up Government Exhibit 10.

        14               HEARING OFFICER FRONCZAK:        So Government

        15   Exhibit 10 will be --

        16               MR. BOYER:     It will be a six-page document.

        17               HEARING OFFICER FRONCZAK:        -- a six-page

        18   document.     What is the document of -- relating to?

        19               MR. BOYER:     Oh, I'm sorry.     It's related to

        20   the warning conference.        And a copy to Ms. Valls.

        21               BY MR. BOYER:

        22         Q.    If you could, Ms. Valls, for us --

        23               HEARING OFFICER FRONCZAK:        Can you pause one

        24   second?

        25               MR. BOYER:     Yes.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 87 of 134 PageID #: 299
                                                                               87
         1               HEARING OFFICER FRONCZAK:        Government Exhibit

         2   10 is accepted into the record.

         3   (Government's Exhibit 10 received in evidence.)

         4               MR. BOYER:     Okay.   I'm sorry.

         5               BY MR. BOYER:

         6         Q.    Ms. Valls, can you kind of help us out here?

         7   So is this first letter here, do you recognize that?

         8         A.    Yes.

         9         Q.    What is this letter?

        10         A.    This is a letter that we send as a follow-up

        11   to a warning conference.        It basically memorializes

        12   that we had a warning conference and what was discussed

        13   at that warning conference.

        14         Q.    All right.     And this indicates that the

        15   warning conference was held on July 10, 2012, at this

        16   location here?

        17         A.    That is correct.

        18         Q.    All right.     Did you participate in that --

        19         A.    Yes, I did.

        20         Q.    -- warning conference?

        21         A.    Yes.

        22         Q.    Who else was there?       Was Mr. Frazier there?

        23         A.    Mr. Frazier was there, and my supervisor was

        24   there.     I don't recall anybody else being there.

        25         Q.    Okay.    And what was -- do you remember what

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 88 of 134 PageID #: 300
                                                                               88
         1   was discussed during that warning conference?

         2         A.    We would have discussed the report of

         3   violations that we gave him, any corrective actions

         4   that he's taken at that point in time, and how he's

         5   going to move forward.

         6         Q.    Okay.    Now, I notice that page 3 of this

         7   exhibit, right, the letter's dated July 10th.             This

         8   appears to be a warning letter.

         9         A.    Correct.

        10         Q.    Was that -- so a warning letter was issued in

        11   addition to the warning conference?

        12         A.    That's correct, yes.

        13         Q.    Okay.    And finally the third letter there,

        14   that appears to be informing the notification of the

        15   warning conference; is that correct?

        16         A.    Yes.

        17         Q.    That would have been sent to Mr. Frazier?

        18         A.    Yes, that's correct.

        19         Q.    All right.     Understanding then that this one

        20   went to a warning conference, was there any history or

        21   compliance problems prior to this warning conference?

        22         A.    Yes.

        23         Q.    Okay.    Can you speak to that?

        24         A.    Going back to the original letters that we're

        25   talking about, in Exhibit 1 --

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 89 of 134 PageID #: 301
                                                                               89
         1         Q.    Government Exhibit 1.

         2         A.    -- it does have all of the compliance history

         3   in here.    So we did have an inspection in 2010, and he

         4   was cited for various violations dealing with 4473s and

         5   the A&D book.       That was 2010.    In 2011, it looks like

         6   we also did an inspection in 2011.          He was also cited

         7   for violations of the A&D and 4473.

         8         Q.    And that actually is the one here --

         9         A.    Yes.

        10         Q.    -- the warning conference that came following

        11   that 2011 compliance inspection; is that correct?             Or,

        12   no, 2012.

        13         A.    2012.

        14         Q.    Yeah.

        15         A.    So, yeah.    This would be before we had the

        16   warning conference.

        17         Q.    Okay.

        18         A.    2012 was the warning conference.         Generally,

        19   we do a warning letter first, and then if they have

        20   repeats and violations, more instances, then we go to a

        21   warning conference.

        22         Q.    I see.    And so just to clarify, there was

        23   this 2010 compliance inspection?

        24         A.    It looks to me there was a 2010 and a 2011

        25   compliance inspection, and then we went back again in

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 90 of 134 PageID #: 302
                                                                               90
         1   2012.

         2         Q.    Okay.    And as a result of the 2010 compliance

         3   inspection, did ATF take any action?

         4         A.    It looks like he received a warning letter

         5   per the compliance history.

         6         Q.    Is that one of the reasons why a warning

         7   conference was held following the 2012 inspection?

         8         A.    That would be correct.       If he had repeat

         9   violations, if he had higher instances of violations,

        10   we would have proceeded to a warning conference, yes.

        11         Q.    Within the warning letter, is part of the

        12   intention to put the federal firearms licensee on

        13   notice that additional violations could potentially

        14   lead to revocation of the license?

        15         A.    Yes, that's correct.

        16         Q.    Would that have also been the similar intent

        17   and purpose of the warning conference?

        18         A.    Yes, absolutely.

        19               MR. BOYER:     And I'm going to mark this again

        20   Government Exhibit 11.        This is a two-page document,

        21   and once again, this is going to be an acknowledgement

        22   of federal firearms regulations, this one dated

        23   November 4, 2014.       And a copy to the Hearing Officer,

        24   Mr. Frazier, court reporter, and to Ms. Valls.

        25               HEARING OFFICER FRONCZAK:        Government Exhibit

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 91 of 134 PageID #: 303
                                                                               91
         1   11 is accepted into the record.

         2   (Government's Exhibit 11 marked and received in

         3   evidence.)

         4               BY MR. BOYER:

         5         Q.    Ms. Valls, do you recognize this document?

         6         A.    Yes, I do.

         7         Q.    Similar to what we've see, the previous

         8   Government Exhibits 9 and 8 and 7?

         9         A.    Yes.

        10         Q.    And is this your signature on the second

        11   page?

        12         A.    Yes, it is.

        13         Q.    All right, 2014 did this also then accompany

        14   an inspection?

        15         A.    Yes, it did.

        16         Q.    Okay.    And you participated in the inspection

        17   of Mr. Frazier's pawn shop?

        18         A.    Yes, I did.

        19         Q.    And as before, it looks like you had gone

        20   through and acknowledged that you had discussed each of

        21   the requirements under the federal firearms regulations

        22   with Mr. Frazier?

        23         A.    Not with Mr. Frazier.       This is signed by Bill

        24   Hoffman.

        25         Q.    Okay.    Who is Bill Hoffman?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 92 of 134 PageID #: 304
                                                                               92
         1         A.    He is the firearms manager.        I'm not sure

         2   exactly what his title was, but he was the one who was

         3   doing all the firearms transactions at that time.             So

         4   Mr. Frazier had delegated him to actually participate

         5   in the compliance inspection and go over the rules and

         6   regulations with me.

         7         Q.    Okay.    And this would be a notice here on the

         8   second page then.       The signature then, that's of

         9   William Hoffman, Bill Hoffman?

        10         A.    That's correct, yes.

        11         Q.    Okay.    That's 11.    I'm handing you one more

        12   document in case you didn't have enough already.

        13               MR. BOYER:     I'm marking this Government

        14   Exhibit 12.     Government Exhibit 12 is going to be a

        15   one-page document titled documents provided to and

        16   reviewed with the FFL.        I'm handing a copy to the

        17   Hearing Officer, Mr. Frazier, court reporter.

        18               HEARING OFFICER FRONCZAK:        Government Exhibit

        19   12 is accepted into the record.

        20   (Government's Exhibit 12 marked and received in

        21   evidence.)

        22               BY MR. BOYER:

        23         Q.    I'm handing it to you, Ms. Valls.          Ms. Valls,

        24   do you recognize this document?

        25         A.    Yes, I do.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 93 of 134 PageID #: 305
                                                                               93
         1         Q.    What is this?

         2         A.    This is a listing of all the documents that

         3   we -- the hard copy documents that we provide to the

         4   FFL or their representative.

         5         Q.    Okay.    And I note here, it looks like -- so

         6   these were the documents then that would have been

         7   issued to Frazier's Pawn Shop --

         8         A.    That's correct.

         9         Q.    -- if I'm reading it right, the licensee's

        10   name?

        11         A.    Yes.

        12         Q.    And, again, whose signature do we have at the

        13   bottom?

        14         A.    William Hoffman.

        15         Q.    And he is signing it in his capacity as it

        16   says industry member?

        17         A.    Yes.    Mr. Frazier gave him permission to go

        18   ahead and do the compliance inspection with us and sign

        19   on his behalf.

        20         Q.    Okay.    And if you can, it looks like there's

        21   checkmarks in each of these boxes.

        22         A.    Yes.

        23         Q.    What are the checkmarks, and what is this

        24   indicating?

        25         A.    We marked off every document that we gave to

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 94 of 134 PageID #: 306
                                                                               94
         1   him that's on the list.        The backward checks are mine

         2   because I'm left handed.

         3         Q.    Okay.

         4         A.    So I completed it.

         5         Q.    All right.     And why do you, I guess, have

         6   this form?

         7         A.    Just so that we can document that not only we

         8   went over the acknowledgement, but we also gave them

         9   the forms that were related to the acknowledgement of

        10   federal firearms regulations.

        11         Q.    Okay.    All right.    Ms. Valls, I'm going to

        12   fast forward in -- well, let's see here.           Before I go

        13   there, 2014 inspection that you participated in that.

        14   Were there any violations noted in your inspection in

        15   2014?

        16         A.    Yes.

        17         Q.    Take a look at Government Exhibit 1.

        18         A.    Yes, there were.

        19         Q.    Okay.    Can you generally speak to the

        20   violations?

        21         A.    Again, just acquisition/disposition

        22   violations as well as 4473 violations.

        23         Q.    Okay.    And did ATF take any action following

        24   that inspection?

        25         A.    We sent him a warning letter.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 95 of 134 PageID #: 307
                                                                               95
         1         Q.    And in that warning letter, as done

         2   previously, would Mr. Frazier have been put on notice

         3   that any potential further violations could lead to

         4   revocation of his license?

         5         A.    Yes.

         6         Q.    Now, fast forwarding in time, I understand

         7   that you received a call on May 3, 2017, from

         8   Mr. Hoffman, Bill Hoffman.

         9         A.    That's correct.

        10         Q.    All right.     And what was that call?

        11         A.    Mr. Hoffman called because he said that he

        12   had taken in a firearm, I'm not sure if was on pawn or

        13   they purchased it, but he took in a firearm and he said

        14   that he did not think that the firearm was configured

        15   correctly, that it had a part that shouldn't be on it.

        16   So he said that he had taken the part off of the

        17   firearm, but he wanted an agent to come by to look at

        18   the firearm to determine if that part was supposed to

        19   be on it or not be on it.

        20         Q.    Um-hum.     Did he mention that he had sold the

        21   firearm?

        22         A.    No, he did not.

        23         Q.    Okay.     What did you do after receiving this

        24   phone call?

        25         A.    I referred the call over to Special Agent

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 96 of 134 PageID #: 308
                                                                               96
         1   Martin and let him know what I talked about with

         2   Mr. Hoffman and asked him if he could go out and look

         3   at the firearm that Mr. Hoffman had.

         4         Q.    Now, of course, this eventually became a

         5   criminal investigation?

         6         A.    Yes.

         7         Q.    And you're aware of that?

         8         A.    Yes.

         9         Q.    All right.     So this was May 3, 2017, that you

        10   received this call.       There was a search warrant

        11   actually that was performed the following year, right,

        12   in March --

        13         A.    That's correct.

        14         Q.    -- of 2018?

        15         A.    Yes.

        16         Q.    All right.     Did you have any involvement in

        17   that search warrant or reviewing the records that were

        18   recovered as a part of that search warrant?

        19         A.    Yes.

        20         Q.    Can you tell us about that?

        21         A.    There was a team of IOIs that were put

        22   together, including our supervisor, and we went in with

        23   our purpose of doing inventory to see if there was

        24   anything, any firearms they had on the premises that

        25   were not logged into their books.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 97 of 134 PageID #: 309
                                                                               97
         1         Q.    Okay.    Did you find any firearms that were

         2   not logged into their books?

         3         A.    Initially we found 10 firearms that were not

         4   logged into their books, and later we found that there

         5   were 2 in the book that were not in the correct order.

         6   So we didn't find them initially.          So we ended up

         7   having eight firearms on the premises that were not yet

         8   logged into the A&D book when we were there.

         9         Q.    And just to be clear, I understand per our

        10   regulations that a licensee has until the end of the

        11   next business day to log those firearms into their A&D

        12   book?

        13         A.    That's correct.

        14         Q.    Were any of those firearms, you know,

        15   received into Mr. Frazier's inventory during that time

        16   frame?

        17         A.    I have no way of knowing that.

        18         Q.    Okay.

        19         A.    Yeah.

        20         Q.    To your knowledge, were any of those firearms

        21   received within that short 24-hour period?

        22         A.    Not to my knowledge.

        23         Q.    Okay.    All right.    And then did you also

        24   participate in the review of the records that were

        25   recovered from Mr. Frazier's shop?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 98 of 134 PageID #: 310
                                                                               98
         1         A.    I did.

         2         Q.    And there were a number of violations that

         3   were noted; is that correct?

         4         A.    That's correct.

         5               MR. BOYER:     Mr. Hearing Officer, I'm marking

         6   Government Exhibit 13.        This is going to be an 87-page

         7   document consisting of 29 4473s and 51 number of

         8   violations identified therein.         I'm handing a copy to

         9   the Hearing Officer, Mr. Frazier, the court reporter.

        10               HEARING OFFICER FRONCZAK:        Government Exhibit

        11   Number 13 is accepted into the record.

        12   (Government's Exhibit 13 marked and received in

        13   evidence.)

        14               BY MR. BOYER:

        15         Q.    Ms. Valls, I'm handing you a copy of

        16   Government Exhibit 13 as well.

        17         A.    Okay.

        18         Q.    Now, Ms. Valls, this is some of the records

        19   that were recovered during the search warrant from

        20   Mr. Frazier's pawn shop.        And if I go through, I note

        21   on page 3, for example, of Government Exhibit 13, there

        22   is a box around number 29.

        23         A.    That is correct.

        24         Q.    What is that box?

        25         A.    That box indicates an error.         We go through

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 99 of 134 PageID #: 311
                                                                               99
         1   the 4473s looking for errors.         And so when we make

         2   copies of them to put them into our databases, we put a

         3   box around whatever we found to be wrong.            In this

         4   case, it's blank.

         5         Q.    Okay.     And so I was going to say, what is the

         6   error?     It's blank.    What should be within this box?

         7         A.    It should be the written out number of how

         8   many firearms were sold in this transaction.            So in

         9   this case, there was one sold as shown above.             So they

        10   should have o-n-e written out as one.

        11         Q.    Okay.     And is that a violation of federal

        12   firearms regulations?

        13         A.    That's correct, yes.

        14         Q.    Okay.     Let's move to the next 4473.       It looks

        15   like this one would be on the second page --

        16         A.    Yes.

        17         Q.    -- of that one.      I notice on the bottom there

        18   are two boxes there.

        19         A.    Um-hum.

        20         Q.    Again, does that indicate a violation?

        21         A.    Yes, because it's blank, and it should have

        22   had a date and a signature there.

        23         Q.    Okay.     And by not including -- and the

        24   signature would be for the transferee or the buyer's

        25   signature --

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 100 of 134 PageID #: 312
                                                                              100
          1        A.    That's correct.

          2        Q.    -- as well as the recertification date?

          3        A.    Yes.

          4        Q.    All right.     And in not having the transferee

          5   or buyer sign, is that a violation of the federal

          6   firearms regulations?

          7        A.    Yes.

          8        Q.    Okay.    I'm not going to go through all 87

          9   pages, but let's go -- I would like to go through just

        10    one more here.     And it looks like on the next -- so

        11    this would be the third -- each Form 4473 I should note

        12    is three pages each; is that correct?

        13         A.    It's actually more because it has

        14    instructions, but the pages that you write on are three

        15    pages, yes.

        16         Q.    And we've only included the pages that you

        17    write on in the Government exhibit?

        18         A.    That's correct.

        19         Q.    Okay.    So this would be moving then to the

        20    third 4473 that we've included here.          It looks like

        21    we've got the same error for that or same violation?

        22         A.    Yes, that's correct.

        23         Q.    Here, where the transferee or buyer did not

        24    sign?

        25         A.    Yes.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 101 of 134 PageID #: 313
                                                                              101
          1          Q.   All right.    And you had an opportunity, again

          2   you don't need to go through all of them, but you've

          3   gone through and identified all the errors and

          4   violations contained in these 4473s, correct?

          5          A.   Yes.

          6          Q.   And each of those have been indicated with a

          7   box?

          8          A.   Yes.

          9          Q.   Okay.    I would also note that I had said when

        10    introducing the exhibit, that there were 29 4473s.              The

        11    number of violations were 51.

        12           A.   That's correct.

        13           Q.   Can you explain why that might be?

        14           A.   Well, each form may have multiple.         So the

        15    second one we looked at, it was missing a signature and

        16    a date.     So that would be two on one form, two errors

        17    on one form.

        18           Q.   Okay.    Very good.

        19                MR. BOYER:    I'll mark this Government Exhibit

        20    14.    This will be a 111-page document consisting of 37

        21    ATF Form 4473s and indicating 64 violations.           I'm

        22    handing a copy to the Hearing Officer, Mr. Frazier, the

        23    court reporter.

        24                HEARING OFFICER FRONCZAK:       Government Exhibit

        25    14 is accepted into the record.

                                  Free State Reporting, Inc.
                                  1378 Cape St. Claire Road
                                     Annapolis, MD 21409
                                        (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 102 of 134 PageID #: 314
                                                                              102
          1

          2   (Government's Exhibit 14 marked and received in

          3   evidence.)

          4              BY MR. BOYER:

          5        Q.    Ms. Valls, I'll continue to add to your

          6   stack.    Again, as previously indicated, these were

          7   records that were recovered from Frazier's Pawn Shop.

          8   And, again, it appears to have been compiled the

          9   written portions of the Form 4473, correct?

        10         A.    That's correct.

        11         Q.    Okay.    Let's take a look then at a few of

        12    these here then.      So on the second page, in this case,

        13    there is information written within here, the box is

        14    around the certification date, but there is a date in

        15    there.    Why would that date or why would that be

        16    indicated as a violation?

        17         A.    That date is 1/30/2016, and if you look down

        18    at 19.a, which would be the date that the background

        19    check was called in, that is 1/20/2017 which also

        20    corresponds with number 37 on the next page which is

        21    1/30/2017.    So they have the incorrect date in the one

        22    that is boxed.

        23         Q.    So the date that should be listed there in

        24    block 15 should be the same as that listed in box 19.a

        25    as well as in block 37?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 103 of 134 PageID #: 315
                                                                              103
          1        A.    In this case, yes.

          2        Q.    Okay.    That's what -- it should be the same.

          3        A.    It should be.

          4        Q.    In this instance, it's not.

          5        A.    In this case, it's not.

          6        Q.    And is that a violation of the federal

          7   firearms regulations?

          8        A.    Yes.

          9        Q.    The next 4473, transaction number it looks

        10    like 5433, also we've got a marker around block 15, and

        11    is that for the same problem, same violation?

        12         A.    It has an incorrect date.        It actually has

        13    the purchaser's birth date.

        14         Q.    Which was not --

        15         A.    The date in there.

        16         Q.    -- April 13, 2017?

        17         A.    No.

        18         Q.    All right.     The next one, let me see if I --

        19    and it looks like the next -- okay.         And that continues

        20    throughout the remainder of the Government Exhibit 14;

        21    is that correct?

        22         A.    It appears so.      On 5471 is not a date issued,

        23    but there is an error on it.

        24         Q.    Yeah.

        25         A.    You want to do that one?

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 104 of 134 PageID #: 316
                                                                              104
          1        Q.    Yeah, maybe let's do that just to clarify the

          2   record.    There's 12.a on transaction number 5471.

          3   You've highlighted that --

          4        A.    Yes.

          5        Q.    -- right?     Why would that be -- is that the

          6   same type of violation as that of listing the wrong

          7   date in block 15?

          8        A.    It's the same citation --

          9        Q.    Okay.

        10         A.    -- in the federal firearms regulations, yes.

        11         Q.    Okay.    And so in this case, what should be

        12    listed?

        13         A.    They should have marked their country of

        14    citizenship, and that is blank, the purchaser of the

        15    firearm.

        16         Q.    Okay.    Now, is the -- and I should note that

        17    the violations, so when going through, you know, you're

        18    acknowledgement form and your inspections, when

        19    speaking to the licensees, would you have informed them

        20    that they needed to ensure that the transferee or the

        21    buyer completely fill out 4473?

        22         A.    Yes, and actually as we go through it, and we

        23    find errors, we usually take the forms to them and

        24    explain to them, you've got a bunch that are blank on

        25    this number, or you've got a bunch of incorrect dates.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 105 of 134 PageID #: 317
                                                                              105
          1   So you need to make sure that you really look at those

          2   pieces of information for the next time.

          3         Q.   And is that what you, in fact, did for

          4   inspections that you participated in, in 2012 and 2014

          5   with Mr. Frazier?

          6         A.   Yes, that's standard operating procedure for

          7   us.

          8         Q.   You would have informed them not only of the

          9   violation but followed that up with the 4473 that shows

        10    them what the error is?

        11          A.   Yeah, we usually show them the form as we do

        12    the inspection, and then when we go over the

        13    violations, we'll say, okay, remember we showed you

        14    these numbers were not correct, and that's how we would

        15    do it, yes.

        16          Q.   And were some of the violations that you

        17    noticed, as you're going through the records that were

        18    recovered pursuant to the search warrant, were some of

        19    the violations noted repeat violations?

        20          A.   Yes.

        21          Q.   Okay.    In other words, they had been

        22    violations noted on previous inspections, but they

        23    continued to have the same problem?

        24          A.   That's correct.

        25               MR. BOYER:     The next exhibit, Government

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 106 of 134 PageID #: 318
                                                                              106
          1   Exhibit 15, is going to be a 15-page document

          2   consisting of five 4473s with five violations.            For

          3   clarification, I think I left this off previously for

          4   the record, but Government Exhibit 13 would be for

          5   violation of 478.21(a).       Government Exhibit 14 was a

          6   compilation of those 4473s that included violations of

          7   478.124(c)(1).      Government Exhibit 15 is going to be a

          8   compilation of those 4473s that include violations of

          9   478.124(c)(3)(i).

        10                And, again, I'm marking Government Exhibit

        11    15.   A copy for the Hearing Officer --

        12    (Government's Exhibit 15 marked for identification.)

        13                THE WITNESS:     Well, that's the whole stack

        14    you gave me.

        15                MR. BOYER:     Oh, did I give you the whole

        16    thing?     Hand a copy to Mr. Frazier and to the court

        17    reporter.

        18    (Government's Exhibit 15 received in evidence.)

        19                BY MR. BOYER:

        20          Q.    And, Ms. Valls, you have a copy as well?

        21          A.    I do.

        22          Q.    Okay.    Let's take a look at this one.        On the

        23    second page there, there is a block 18.a, and it's

        24    around the information listed under expiration date of

        25    identification.

                                  Free State Reporting, Inc.
                                  1378 Cape St. Claire Road
                                     Annapolis, MD 21409
                                        (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 107 of 134 PageID #: 319
                                                                              107
          1        A.    That's correct.

          2        Q.    What is the -- why is that highlighted?

          3        A.    It's an expired driver's license at the time

          4   of this transaction.      So we have in number 15, a

          5   certification date of 4/24/17, and we also have a 19.a,

          6   4/24/17.    So this license was expired at the time of

          7   this transaction.

          8        Q.    All right.     And is that -- in not having or

          9   not using an expiration date, is that a violation of

        10    478.124(c)(3)(i)?

        11         A.    That's correct.

        12         Q.    Okay.    It appears on the second 4473, which

        13    would be transaction number 5443, we have the same

        14    information highlighted in block 18.a.

        15         A.    That's correct.

        16         Q.    And can you tell us, is that for the same

        17    reason?

        18         A.    They put a birth year instead of putting the

        19    correct year of expiration.        So we don't know if this

        20    license was expired or not.        It was an incorrect date.

        21         Q.    Certainly the date, if we go by the date

        22    alone, the date is well expired?

        23         A.    Yes, absolutely.

        24         Q.    Of that license.

        25         A.    Yes.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 108 of 134 PageID #: 320
                                                                              108
          1        Q.    The next one would be it looks like

          2   transaction number 5536.       We've got two boxes that are

          3   highlighted on that page, and that's going to be in

          4   block 18.a as well as in 19.d.        Same problem in 18.a

          5   with the expiration date?

          6        A.    Yes.

          7        Q.    Okay.    We don't know if that is the actual

          8   date that is listed on the license.         Certainly if it

          9   was, that's an expired date?

        10         A.    That's correct, yes.

        11         Q.    Okay.    Indicate that the license is expired.

        12    And then 19.d, why is that highlighted?

        13         A.    Well, that is not a violation of the current

        14    ones that we're talking about, 124(c)(3)(i).

        15         Q.    Okay.

        16         A.    This is a different violation, but this one

        17    is a violation because it is blank.         We have in 19.c,

        18    marked a delayed response, but we don't have a final

        19    response which would be marked in 19.d.

        20         Q.    Okay.    And so when we go through then and we

        21    go through the other exhibits, we may see this Form

        22    4473, transaction number 5536, under that --

        23         A.    That's correct.

        24         Q.    -- specific violation?

        25         A.    Yes, that's correct.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 109 of 134 PageID #: 321
                                                                              109
          1         Q.   So each 4473, if they have multiple, could

          2   potentially contain not only multiple variations of the

          3   same code, but different provisions of the regulations?

          4         A.   Yes.

          5         Q.   And that's the case here?

          6         A.   Yes.

          7              MR. BOYER:     I'm marking Government Exhibit

          8   16.   That's going to be a 96-page document consisting

          9   of 32 Form 4473s with 32 -- indicating 32 violations of

        10    478.124(c)(3)(iv) or 4.       Government Exhibit 16, I'm

        11    handing a copy to the Hearing Officer, Mr. Frazier,

        12    court reporter.

        13               HEARING OFFICER FRONCZAK:        Government Exhibit

        14    16 is accepted on the record.

        15    (Government's Exhibit 16 marked and received in

        16    evidence.)

        17               BY MR. BOYER:

        18          Q.   Ms. Valls, going through -- start on the

        19    first page of Government Exhibit 16, note down here,

        20    block 12.a is highlighted.

        21          A.   Correct.

        22          Q.   And we've seen that before.        This is where

        23    the transferee or buyer should be marking country of

        24    citizenship?

        25          A.   That's correct.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 110 of 134 PageID #: 322
                                                                              110
          1          Q.   And by not including that information, would

          2   this be considered a violation of 478.124(c)(3)(iv)?

          3          A.   It would be considered a violation, but I

          4   can't tell you if it would be that one because, like I

          5   said, we had multiple on the forms.

          6          Q.   Right, right.

          7          A.   I believe the (c)(3)(iv) is more under the

          8   background check section.

          9          Q.   Right, which if we turn to the second page

        10    then, we've got 19.c is highlighted.

        11           A.   That's correct.

        12           Q.   And why is it highlighted?

        13           A.   That would be the initial response that they

        14    receive from NICS when they call in the background

        15    check, and it's blank.       So we don't know what the

        16    answer actually was or if it was a delayed response or

        17    what have you.

        18           Q.   Okay.    And what's the point of -- why the

        19    requirement to have the licensee fill this information

        20    out?

        21           A.   So we know if the transaction was immediately

        22    proceeded, whether it was delayed, if it was denied.

        23    The only way we have of knowing now is that we have a

        24    number up here for our next transaction number, but we

        25    don't know if it was delayed or if it was unapproved.

                                  Free State Reporting, Inc.
                                  1378 Cape St. Claire Road
                                     Annapolis, MD 21409
                                        (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 111 of 134 PageID #: 323
                                                                              111
          1        Q.    And by not including that information, is

          2   that a violation of 478.124(c)(3)(iv)?

          3        A.    Yes.

          4        Q.    Looking at the next 4473, which would be

          5   transaction number 5696, it appears we have the second

          6   page of that 4473, the same problem with 19.c?

          7        A.    That's correct.

          8        Q.    And, again, same issue?

          9        A.    Yes.

        10         Q.    We don't know whether that was given as a

        11    result of the next background check received, delayed,

        12    denied?

        13         A.    That's correct.

        14         Q.    And finally the next 4473, again not going

        15    through all of them, but this would be for transaction

        16    5739, 19.c again is missing the information?

        17         A.    That's correct.

        18         Q.    Okay.    And the remaining 4473s, I know

        19    previously and in preparation for this hearing, you had

        20    an opportunity to go through and review the

        21    information?

        22         A.    Yes.

        23         Q.    It does, in fact, contain 32 violations.           So

        24    each Form 4473 would contain a violation --

        25         A.    That's correct.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 112 of 134 PageID #: 324
                                                                              112
          1        Q.    -- of this provision?

          2        A.    Yes.

          3              MR. BOYER:     I'm marking as Government Exhibit

          4   17 a three-page document consisting of one Form 4473

          5   indicating one violation of 478.124(c)(4).           I'm handing

          6   a copy to the Hearing Officer, to Mr. Frazier, the

          7   court reporter, and to Ms. Valls.

          8   (Government's Exhibit 17 marked for identification.)

          9              BY MR. BOYER:

        10         Q.    Ms. Valls, looking at this, if I go to the

        11    third page, I note that there is a box, and let's see,

        12    under block 27, around the word "pistol."

        13         A.    That's correct.

        14         Q.    Why would that be highlighted?

        15         A.    This was the firearm that was sold, that they

        16    are listing out the information for the firearm, and if

        17    you look at number 16, they have marked off long gun,

        18    and also from my experience, it being a Remington 870,

        19    it is a long gun as well as number 38 saying it's a 12-

        20    gauge, which would indicate a long gun as well.            So

        21    they wrote the incorrect type of firearm that they

        22    sold.

        23         Q.    And by not listing the correct firearm sold,

        24    that would be a violation of 478.124(c)(4)?

        25         A.    Yes.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 113 of 134 PageID #: 325
                                                                              113
          1        Q.    And, again, this would have been part of your

          2   discussion with the licensee when going over his

          3   requirements under the federal firearms regulations?

          4        A.    Yes.

          5              MR. BOYER:     If you will, just give me one

          6   moment here.

          7              HEARING OFFICER FRONCZAK:        While you're

          8   taking a moment, I'll mention that Government Exhibit

          9   17 is accepted into the record.

        10    (Government's Exhibit 17 received in evidence.)

        11               BY MR. BOYER:

        12         Q.    And I know I haven't done this for all of

        13    them, but I would note, so if you refer back to

        14    Government Exhibit 1 --

        15         A.    Um-hum.

        16         Q.    -- and you look at page 4 of the exhibit,

        17    number 3 is listed on top.

        18         A.    Okay.

        19         Q.    And you've got in subparagraph 1(g),

        20    violation of 27 C.F.R. 478.124(c)(4)?

        21         A.    Yes.

        22         Q.    All right.     Same provision that we're talking

        23    about here?

        24         A.    That's correct, yes.

        25         Q.    Okay.     And in that instance, so as part of

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 114 of 134 PageID #: 326
                                                                              114
          1   the 2010 inspection, then you had three instances of

          2   noncompliance?

          3        A.    That's correct.

          4        Q.    And so this would be a repeat violation?

          5        A.    Yes.

          6        Q.    Okay.    I know I haven't done that with every

          7   single one.

          8              MR. BOYER:     I'm marking as Government Exhibit

          9   18 a 12-page document consisting of four Form 4473s,

        10    containing four violations of 478.124(c)(5).           I'm

        11    handing a copy to the Hearing Officer, Mr. Frazier, the

        12    court reporter, Ms. Valls.

        13               HEARING OFFICER FRONCZAK:        Government Exhibit

        14    18 is accepted into the record.

        15    (Government's Exhibit 18 marked and received in

        16    evidence.)

        17               BY MR. BOYER:

        18         Q.    Ms. Valls, I'm looking at the first Form 4473

        19    which would be transaction number 5695.          If I look on

        20    page three, block 37 appears to have a bold block

        21    around the date listed there.

        22         A.    Yes.

        23         Q.    Why is that?

        24         A.    That date is incorrect.        If you look at

        25    number 15, it is dated 8/23/17, and 19.a is also dated

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 115 of 134 PageID #: 327
                                                                              115
          1   8/23/17.     Therefore, the date of the transaction cannot

          2   be the day before those dates.        That date would be

          3   incorrect.

          4        Q.    So if you go strictly by the dates, this

          5   would suggest that the firearm was transferred prior to

          6   completion of the -- well, prior to the certification

          7   date as well as the date listed in 19.a?

          8        A.    Correct.

          9        Q.    And is not having that date accurate, is that

        10    a violation of 478.124(c)(5)?

        11         A.    Yes.

        12         Q.    Moving to the next Form 4473, it would be

        13    transaction 5213.      It appears this again, block 37 has

        14    the incorrect date, and can you tell us why that is

        15    highlighted?

        16         A.    Again, if you go back to 15, block 15, the

        17    date is 1/26/17.      The date is also 1/26/17 for 19.a.

        18    And the date in block 37 is 1/25/17.

        19         Q.    All right.     And the next 4473, that would be

        20    transaction number 5909.       It, too, contains the same

        21    issue in block 37?

        22         A.    That's correct.

        23         Q.    Just give me one moment.        Referring then

        24    back, Ms. Valls, to Government Exhibit 1, this would be

        25    subparagraph 1(h), indicate there the violation of

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 116 of 134 PageID #: 328
                                                                              116
          1   178.124(c)(5) [sic], correct?

          2         A.   That's correct, yes.

          3         Q.   In that instance, there was five violations

          4   noted?

          5         A.   Yes.

          6         Q.   Okay.    So, again, this would indicate a

          7   repeat violation?

          8         A.   Yes.

          9         Q.   And it appears in 2011, down at the bottom of

        10    that page, 5(c).

        11          A.   Yes.

        12          Q.   Same violation?

        13          A.   Yes.

        14          Q.   And to paragraph 9(f), same violation?

        15          A.   Yes.

        16               MR. BOYER:     I'm marking Government Exhibit

        17    19.   It's going to be a nine-page document consisting

        18    of three Form 4473s and consisting of two violations of

        19    478.126(a).    I'm handing a copy to the Hearing Officer,

        20    Mr. Frazier, the court reporter, and Ms. Valls.

        21    (Government's Exhibit 19 marked for identification.)

        22               BY MR. BOYER:

        23          Q.   All right.     Ms. Valls, I guess let's go to

        24    the third page of Government Exhibit 19.           That would be

        25    for transaction number 5407.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 117 of 134 PageID #: 329
                                                                              117
          1        A.     Wait a minute.     I have 5239 on top.      Is this

          2   part of -- the bottom part of somebody's.           I have two

          3   on the bottom.     Let me check.     5239 --

          4               MR. BOYER:     Yeah, it should be.     If everybody

          5   could do a count.

          6               THE WITNESS:     Yeah, 5239 should be on the

          7   bottom.     So somebody's missing a 5239.

          8               MR. BOYER:     Let me check.    Maybe the court

          9   reporter.     I believe I shortchanged the court reporter.

        10                HEARING OFFICER FRONCZAK:       While you're doing

        11    that, I'm just going to say Government Exhibit 19 is

        12    accepted into the record.

        13    (Government's Exhibit 19 received in evidence.)

        14                MR. BOYER:     I'm handing a complete copy of

        15    Government's Exhibit 19 to the court reporter.

        16                BY MR. BOYER:

        17         Q.     Ms. Valls, looking then -- let's start this

        18    over.     So I've got transaction number 5407.

        19         A.     Correct, yes.

        20         Q.     And if I turn to the third page, I've got

        21    here a block around information there at the top of the

        22    page.     What's the block indicate?

        23         A.     It indicates the firearms that were sold to

        24    this particular individual, and in this case, these are

        25    two handguns that were sold on the same day to the same

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 118 of 134 PageID #: 330
                                                                              118
          1   individual.

          2        Q.    All right.     And why would that information be

          3   highlighted?

          4        A.    The licensee is required to report multiple

          5   sales of handguns, which means that they have sold more

          6   than one handgun to the same individual within a 5-day

          7   period.    In this case, it was on the same day.          And we

          8   did not find any corresponding multiple sale form

          9   filled out, nor did we have any on our trace history

        10    reports.

        11         Q.    Would that failure to notify then at the

        12    multiple sale be a violation of 478.126(a)?

        13         A.    Yes, that's correct.

        14         Q.    All right.     And then I note that -- so we've

        15    got only two violations but we've got two more 4473s?

        16         A.    That's correct.

        17         Q.    And can you explain why that is the case?

        18         A.    On Form 5244, we have a handgun that was sold

        19    to a Rodney Ruppenthal on February 10, 2017, and then

        20    we also have a firearm, a handgun, that was sold to

        21    Rodney Ruppenthal, same address on both forms, on

        22    2/8/17.    So this indicates that it was more than one

        23    handgun sold to the same individual within a 5-day

        24    period that a multiple should have been filled out for.

        25         Q.    And none was actually filed?

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 119 of 134 PageID #: 331
                                                                              119
          1        A.    We did not find any in Frazier's files, nor

          2   did we find any on our trace history report, no.

          3        Q.    Referring back then to Government Exhibit 1

          4   and looking on the sixth page of that exhibit, number 5

          5   listed up top.

          6        A.    Yes.

          7        Q.    It appears that this would be -- the same

          8   violation was noted in 2014 --

          9        A.    That's correct.

        10         Q.    -- during that inspection?

        11         A.    Yes.

        12         Q.    So, again, in this we have another repeat

        13    violation?

        14         A.    Yes.

        15               MR. BOYER:     I'm marking as Exhibit 20 a

        16    three-page document consisting of one Form 4473

        17    containing three violations of 478.102(a).           And a copy

        18    for the Hearing Officer, Mr. Frazier, and to the court

        19    reporter, Ms. Valls.

        20               HEARING OFFICER FRONCZAK:        Government Exhibit

        21    20 is accepted into the record.

        22    (Government's Exhibit 20 marked and received in

        23    evidence.)

        24               BY MR. BOYER:

        25         Q.    And as indicated, there were three violations

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 120 of 134 PageID #: 332
                                                                              120
          1   here.       Can you speak to those three violations?

          2          A.     Well, the first on 12.a is not actually part

          3   of 102(a).

          4          Q.     Oh, okay.

          5          A.     But they failed to answer that question.        It

          6   is blank, and that's why that one is a violation, but

          7   it is not part of 102(a).

          8          Q.     Okay.

          9          A.     So 102(a) is on the second page where we have

        10    19.b and 19.c blank, 19.b being the NICS transaction

        11    number when the licensee is given when they call in a

        12    background check and get a proceed.         And then 19.c

        13    would be where they would indicate whether they got a

        14    delayed response, proceed response, or denied response.

        15    In both cases, they are blank, and we have nothing to

        16    indicate that a background check was actually called

        17    in.     And I will also add that on 21 in West Virginia,

        18    we do have something that will override the background

        19    check.       So we will look at number 21 to see if the

        20    purchaser provided anything, and in this case, they did

        21    not.     So we have nothing to show that they were

        22    approved to get this firearm.

        23           Q.     Okay.    And when you say 21, that's block 21

        24    on --

        25           A.     Block 21, yes.

                                    Free State Reporting, Inc.
                                    1378 Cape St. Claire Road
                                       Annapolis, MD 21409
                                          (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 121 of 134 PageID #: 333
                                                                              121
          1        Q.    Okay.    That's where it would be annotated

          2   that there's an exception to this?

          3        A.    That's correct.

          4        Q.    Okay.    And by not listing that information,

          5   there's no way that again a background check was

          6   performed?

          7        A.    There's no way that we can tell if a

          8   background check was performed, no.

          9        Q.    Okay.    And if there's no way to confirm that

        10    one was done and that, in fact, one wasn't done, would

        11    that be a violation of 478.102(a)?

        12         A.    Yes, that's correct.

        13         Q.    So I'd note then that would be a single

        14    violation.

        15         A.    Well, it depends on how you look at it.           Two

        16    blocks are technically blank.

        17         Q.    Okay.

        18         A.    In this case, it's 102(a), which is different

        19    than not filling out a form.        This is actually a sale

        20    that shouldn't have taken place.

        21         Q.    I see.

        22         A.    So it is one instance with these two blocks

        23    that would be put together.

        24         Q.    I understand.     That's all the questions I

        25    have for you, Ms. Valls.

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 122 of 134 PageID #: 334
                                                                              122
          1        A.    All righty.

          2              HEARING OFFICER FRONCZAK:        Mr. Frazier, do

          3   you have any questions of Ms. Valls?

          4              MR. FRAZIER:     A couple.

          5                          CROSS-EXAMINATION

          6              BY MR. FRAZIER:

          7        Q.    Referring back to the gun that was supposed

          8   to be a machine gun, do you know when Bill called in?

          9   Did you know?     Did he call in, do you know if it was

        10    the same day he got the gun in or a month later?

        11         A.    I don't know.

        12         Q.    Did anybody tell him not to sell the gun?

        13         A.    Not that I'm aware of.

        14               MR. FRAZIER:     Okay.    That's all my questions.

        15                         REDIRECT EXAMINATION

        16               BY MR. BOYER:

        17         Q.    And just for clarification, again for the

        18    record, I would note that that particular transaction

        19    turns up what Hoffman related to Ms. Valls and was

        20    later passed onto Special Agent Martin, is not a

        21    violation that is noted nor included in the notice to

        22    deny the new application.

        23         A.    That's correct.

        24               (Witness excused.)

        25               HEARING OFFICER FRONCZAK:        Thank you.     At

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 123 of 134 PageID #: 335
                                                                              123
          1   this time, we're ready to proceed with your

          2   presentation of anything you may have.

          3              MR. VANN:     Actually, before we start --

          4              HEARING OFFICER FRONCZAK:        Do we need a

          5   break?

          6              MR. VANN:     -- let's take a break.       It's

          7   12:56.   I need 20 minutes from 1 to 1:20 at most for a

          8   conference call that I just can't get out of.            Can we

          9   reconvene at 1:20?

        10               HEARING OFFICER FRONCZAK:        Is that okay with

        11    everybody else?

        12               MR. VANN:     1:20.   That gives him 20 minutes

        13    to look through this stuff anyway because I feel that's

        14    appropriate at this moment.

        15               HEARING OFFICER FRONCZAK:        Absolutely.

        16               MR. VANN:     So you can look through it because

        17    there's quite a volume of material.

        18               HEARING OFFICER FRONCZAK:        Okay.   So at

        19    12:26, we will be off the record, and we'll resume in

        20    20 minutes.    Okay.    Thank you.

        21               (Off the record at 12:56 p.m.)

        22               (On the record at 1:17 p.m.)

        23               HEARING OFFICER FRONCZAK:        Okay.   It is 1:17,

        24    and we are back on record.

        25               Mr. Frazier, it's your turn to present

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 124 of 134 PageID #: 336
                                                                              124
          1   evidence and anything -- any discussion you want to

          2   have regarding why your federal license renewal should

          3   not be denied.

          4              MR. FRAZIER:     The first thing I want to say

          5   is that obviously it appears that probably 99 percent

          6   of the paperwork is under William Hoffman.           You know, I

          7   guess I just relied on him, being him working at other

          8   gun shops in the past, and he told me he knew what he

          9   was doing and he knew all about the paperwork and what

        10    needed to be done.      Obviously, that wasn't factual.

        11               I also brought with me stuff that I have been

        12    doing to make sure all the paperwork is right and would

        13    get stuff in.     I'll give you my Exhibit 1, and it's six

        14    pages.

        15               You get a copy of that, correct?

        16    (Applicant's Exhibit 1 marked for identification.)

        17               MR. BOYER:     And just to be clear,

        18    Mr. Frazier, so would this be actions that you've taken

        19    since --

        20               MR. FRAZIER:     Since Bill's been gone.        Since

        21    he's not working there.

        22               MR. BOYER:     Since Bill's been gone.       Okay.

        23    So I understand and appreciate you taking the effort.

        24               I would object to the admission of these

        25    exhibits simply because this hearing is simply based on

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 125 of 134 PageID #: 337
                                                                              125
          1   the violations and during that I guess that led up to

          2   recovery of the documents and the violations that were

          3   noted therein.     And so in case law, unfortunately, you

          4   know, rules against the licensee in terms of remedial

          5   action or corrective actions that have been taken

          6   since, it's not a matter for consideration for purposes

          7   of these hearings.

          8              HEARING OFFICER FRONCZAK:        I'll take that

          9   into consideration, but I am going to allow it to be

        10    entered into the record as Exhibit 1 for the FFL.

        11    (Applicant's Exhibit 1 received in evidence.)

        12               MR. FRAZIER:     Thank you.     Anybody else gets a

        13    copy?

        14               MR. BOYER:     Yeah, yeah, make sure.       He's the

        15    most important one.

        16               HEARING OFFICER FRONCZAK:        I just want to be

        17    clear, too, for Exhibit 1, this is showing what

        18    exactly?

        19               MR. FRAZIER:     It's a six page -- what it is,

        20    the first page is a contract that when we put a gun in,

        21    it goes into our computer system.         This is a copy of

        22    the contract.     And then there's checkmarks beside each

        23    firearm.    That is me personally noting that I logged

        24    those into the book.

        25               The second page is a page from our computer,

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 126 of 134 PageID #: 338
                                                                              126
          1   but I did not know that it would print out all the guns

          2   in and out, and if you look at, it's got checkmarks by

          3   each side.    On the first column, this is just backing

          4   up the contract, that each gun gets logged in, in the

          5   book and with a name, which is in response to this that

          6   we print out that we can make sure all these are

          7   loaded in.

          8              And then the next four pages is an actual

          9   4473.   Then there's two checkmarks at the top, that's

        10    one, me, that I've logged it out and the second

        11    checkmark is that I've went over everything, making

        12    sure everything's in, and also the very last page, we

        13    copy a driver's license to keep with all the paperwork

        14    now also, and if they have a concealed carry form, we

        15    copy that also.

        16               And the second exhibit, Number 2, is just

        17    our -- everything that we've -- I printed this out back

        18    in March of this year, when I knew the hearing was

        19    coming up, just kind of showing the percentage of

        20    business we do.     If you look on page 9, and this is

        21    just showing how much percentage of guns that we do,

        22    why it's kind of pertinent that I keep my license.             If

        23    you look at it, just on page 9, if you add it up, the

        24    principal involved, all four percentage, is 38.44

        25    percent of our business just in buys of firearms, and

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 127 of 134 PageID #: 339
                                                                              127
          1   then the pawns is actually 28 -- it looks like 21.57

          2   percent in pawns.

          3   (Applicant's Exhibit 2 marked for identification.)

          4              MR. BOYER:     And the pawns, I'm sorry.        The

          5   pawns are firearms only or --

          6              MR. FRAZIER:     Yes, just firearms.

          7              MR. BOYER:     Okay.

          8              HEARING OFFICER FRONCZAK:        So basically what

          9   you're saying then is that 59 percent of your total

        10    business conducted is a combination of firearm sales

        11    and pawned firearms?

        12               MR. FRAZIER:     I do not know if that

        13    percentage totals, but pawns and that is 59 percent.             I

        14    would say of all our stuff that we buy in -- this was

        15    from January through December of 2018, this log, of all

        16    the things that we bought throughout that year, 38.44

        17    percent was purchase of handguns or purchase of

        18    firearms, and then of the pawns, it's 21.57 percent of

        19    the pawns.    So I would think that it was separated

        20    between buys and pawns, not a total together.

        21               HEARING OFFICER FRONCZAK:        I accept

        22    Licensee's Exhibit 1 into the record.

        23    (Applicant's Exhibit 2 received in evidence.)

        24               HEARING OFFICER FRONCZAK:        But I'm also going

        25    to let Government counsel look at it.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 128 of 134 PageID #: 340
                                                                              128
          1              MR. FRAZIER:     You can have my copy if you

          2   want.

          3              MR. BOYER:     I make the same objection to

          4   Applicant's or Licensee's Exhibit Number 2 on the same

          5   basis, just the fact that we're -- it goes outside the

          6   scope of the hearing, the reason why we're here today,

          7   your evidence.     What I may do is just burn a quick

          8   copy, you know, when we're done.

          9              MR. FRAZIER:     You can have mine.

        10               MR. BOYER:     Yeah.

        11               MR. FRAZIER:     I don't need it.

        12               MR. BOYER:     Okay.   Yeah.    All right.

        13               MR. FRAZIER:     I don't need it.

        14               MR. BOYER:     I'll do that.

        15               MR. FRAZIER:     And that's all I brought.

        16               HEARING OFFICER FRONCZAK:        Do you have

        17    anything else you'd like to say --

        18               MR. FRAZIER:     Just that --

        19               HEARING OFFICER FRONCZAK:        -- or state?

        20               MR. FRAZIER:     Just the same thing that I've

        21    iterated before, that as I stated, just going through,

        22    skimming through 99 percent of this, the violations

        23    were William Hoffman's responsibility.          And as far as

        24    the transactions he did, selling -- making straw

        25    purchases, whatever he has done, is solely on him.             I

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 129 of 134 PageID #: 341
                                                                              129
          1   had nothing to do with it.        If he said that I did, he's

          2   a liar.     I never knew he was selling guns.        He didn't

          3   come to me and say, hey, should we sell this or not

          4   because I told him before, like I told any other guys

          5   that work for me, if you think it's an issue, just tell

          6   me, no, you're not licensed to sell it to them.            And

          7   I've always told everybody that.         That's all I have.

          8               MR. VANN:     We have a few questions then for

          9   Mr. Frazier.

        10    (Whereupon,

        11                          DAVID M. FRAZIER II

        12    was called as a witness by and on behalf of the

        13    Government and was examined and testified as follows:)

        14                            DIRECT EXAMINATION

        15                BY MR. VANN:

        16         Q.     Mr. Frazier, I just want to get a few things

        17    straight.     Number one, you do understand your

        18    obligations as a firearms dealer, correct?

        19         A.     As far as --

        20         Q.     Your obligations, what you're required to do,

        21    writing the 4733s, keeping A&D book --

        22         A.     Yes, sir.

        23         Q.     -- those types of things?        You understand

        24    that's issues?

        25         A.     Um-hum.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 130 of 134 PageID #: 342
                                                                              130
          1          Q.   You've been briefed on those --

          2          A.   Yes, sir.

          3          Q.   -- and you acknowledge those; is that

          4   correct?

          5          A.   Yes, sir.

          6          Q.   So you know what your duties are and what

          7   your responsibilities are as a licensee to sell guns?

          8          A.   Yes, and like I said, when I hired Bill, I

          9   thought that he was going to handle all that.

        10           Q.   But you still understand as well, right?          I

        11    mean you're continuing to do it now.

        12           A.   Yes.

        13           Q.   And you've taken steps to ensure that there's

        14    going to be compliance with those?

        15           A.   Yes, sir.

        16           Q.   And you know what to comply with?

        17           A.   Yes.

        18           Q.   Do you have access to resources that would

        19    help you with that as well?        Do you have a White Book?

        20           A.   A White Book?

        21           Q.   Uh-huh.

        22           A.   No, I never heard of a White Book.

        23           Q.   The Federal Firearms Manual that they give

        24    you.

        25           A.   Oh, I'm sorry.     I mean they gave it to me

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 131 of 134 PageID #: 343
                                                                              131
          1   when I first got my license.

          2        Q.    So you got it?

          3        A.    Yes.

          4        Q.    And you've also had some dealings with IOIs,

          5   correct?    With the investigators?

          6        A.    Eileen, yes.

          7        Q.    With Eileen?

          8        A.    Um-hum.

          9        Q.    And you've got her phone number.         You can

        10    call her if you've got a question.

        11         A.    Yes, and I have before, yes.

        12         Q.    And you have called her?

        13         A.    Um-hum.

        14         Q.    Okay.     So if you had a question about what to

        15    do properly, you would call her?

        16         A.    Yes.

        17         Q.    Okay.     And you do also understand that you

        18    have responsibility for your employees?

        19         A.    Yes.

        20               MR. VANN:     Okay.   No further questions.

        21               (Witness excused.)

        22               HEARING OFFICER FRONCZAK:        Nothing else?     Do

        23    you have anything else?

        24               MR. FRAZIER:     No, sir.

        25               HEARING OFFICER FRONCZAK:        Okay.   So I want

                                 Free State Reporting, Inc.
                                 1378 Cape St. Claire Road
                                    Annapolis, MD 21409
                                       (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 132 of 134 PageID #: 344
                                                                              132
          1   to thank everyone.      I believe we have all the

          2   information that I need.       I will make my final decision

          3   based on the information provided at the hearing today

          4   and the record that was presented before me.

          5              If the decision is that the Licensee's

          6   application will not be denied, you will receive a

          7   written notice of that decision.         In the event that

          8   it's determined that the Licensee's application will be

          9   denied, you will receive a final notice of denial of

        10    application.     You will also receive a copy of my

        11    findings and conclusions.       If you receive a final

        12    notice, you may file a request in federal District

        13    Court in the district where you conduct business under

        14    the provisions of Section 923(f)(3), Title 18, United

        15    States Code, for a de novo hearing.         This request must

        16    be submitted within 60 days of the receipt of the final

        17    notice.

        18               At this time, as I just mentioned before, is

        19    there anything else anyone would like to add to the

        20    record?

        21               MR. BOYER:     None from the Government.

        22               MR. FRAZIER:     None from me.

        23               HEARING OFFICER FRONCZAK:        Okay.   If there is

        24    nothing further to add, the time is 1:27 p.m.            This

        25    hearing is officially closed.

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 133 of 134 PageID #: 345
                                                                              133
          1              (Whereupon, at 1:27 p.m., the hearing in the

          2   above-entitled matter was closed.)

          3

          4

          5

          6

          7

          8

          9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
Case 3:19-cv-00208-GMG Document 10-1 Filed 06/04/20 Page 134 of 134 PageID #: 346
                                                                              134
          1                             CERTIFICATE

          2   This certifies that the attached proceeding before the

          3     BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES

          4   IN THE MATTER OF:            DAVID FRAZIER II dba

          5                                FRAZIER'S PAWN SHOP

          6   PLACE:                       Martinsburg, WV

          7   DATE:                        August 21, 2019

          8

          9   was held according to the record, and that this is the

        10    original, complete, true and accurate transcript which

        11    has been compared to the recording accomplished at the

        12    hearing.

        13

        14

        15

        16

        17                                 ___________________________

        18                                 Bradley Weirich

        19                                 Court Reporter

        20

        21

        22

        23

        24

        25

                                Free State Reporting, Inc.
                                1378 Cape St. Claire Road
                                   Annapolis, MD 21409
                                      (410) 974-0947
